
	

113 S1317 RS: National Aeronautics and Space Administration Authorization Act of 2013
U.S. Senate
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 628
		113th CONGRESS
		2d Session
		S. 1317
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2013
			Mr. Nelson (for himself
			 and Mr. Rockefeller) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			December 10, 2014
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the programs of the National Aeronautics and
		  Space Administration for fiscal years 2014 through 2016 and for other purposes.
		  
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Aeronautics and Space
			 Administration Authorization Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Authorization of
				appropriations
					Sec. 101. Fiscal year 2014.
					Sec. 102. Fiscal year 2015.
					Sec. 103. Fiscal year 2016.
					TITLE II—Human space
				flight exploration and operations
					Subtitle A—Exploration
					Sec. 201. Missions and
				destinations.
					Sec. 202. NASA processing and launch
				infrastructure.
					Sec. 203. Naming of the space launch
				system.
					Sec. 204. Report; space suit
				system.
					Subtitle B—Maximizing ISS
				utilization
					Sec. 221. Operation and utilization of
				the ISS.
					Sec. 222. Research roles and
				responsibilities.
					Sec. 223. ISS national laboratory;
				property rights in inventions.
					Sec. 224. Commercial cargo and crew
				capabilities.
					Subtitle C—Other matters
					Sec. 231. Safety and mission assurance
				in human space flight.
					Sec. 232. Launch liability
				provisions.
					TITLE
				III—Science
					Subtitle A—Earth Science
					Sec. 301. Earth science.
					Subtitle B—Space Science
					Sec. 321. Human exploration and science
				collaboration.
					Sec. 322. Maintaining a balanced space
				science portfolio.
					Sec. 323. Science mission
				extensions.
					Sec. 324. Planetary science.
					Sec. 325. Space weather.
					Sec. 326. James Webb space
				telescope.
					Sec. 327. University class science
				missions.
					TITLE
				IV—Aeronautics
					Sec. 401. Sense of Congress on NASA
				aeronautics.
					TITLE V—Space
				technology
					Sec. 501. Space technology.
					TITLE
				VI—Education
					Sec. 601. Education and outreach
				activities.
					TITLE VII—Other
				matters
					Sec. 701. Sense of Congress on NASA's
				cross agency support.
					Sec. 702. Space communications
				network.
					Sec. 703. Astronaut occupational
				healthcare.
					Sec. 704. Helium capture and
				recovery.
					Sec. 705. Information technology
				governance.
					Sec. 706. Improvements to baselines and
				cost controls breach reporting process.
					Sec. 707. Infrastructure.
					Sec. 708. Knowledge
				management.
				
			2.FindingsCongress makes the following
			 findings:
			(1)A robust and balanced space program
			 enhances the United States long-term national and economic security by—
				(A)stimulating development of advanced
			 technologies with widespread applications;
				(B)increasing the United States technological
			 competitiveness;
				(C)enhancing global prosperity and security
			 through cooperation in shared interests, such as advancement of science,
			 understanding of Earth and the universe, and protection from space borne
			 threats, such as asteroids;
				(D)opening the solar system to the full range
			 of peaceful human activity; and
				(E)inspiring students
			 to pursue disciplines in science, technology, engineering, and
			 mathematics.
				(2)The Nation’s space program should
			 include—
				(A)national security and civil space
			 activities;
				(B)robotic and human exploration;
				(C)advancement of scientific knowledge and
			 engagement of the general public;
				(D)U.S. Government led launch capability
			 development, including the Space Launch System and the Orion multi-purpose
			 crew
			 vehicle, and partnerships with commercial and international entities;
				(E)advancement of the space frontier and
			 stimulation of commerce; and
				(F)searching outward to further our
			 understanding of the universe and observing Earth to expand knowledge of
			 our
			 home planet.
				3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the National Aeronautics and Space
			 Administration.
			(2)AdministratorThe
			 term Administrator means the Administrator of the National
			 Aeronautics and Space Administration.
			(3)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(B)the Committee on
			 Science, Space, and Technology of the House of Representatives.
				(4)ISSThe
			 term ISS means the International Space Station.
			(5)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(6)OrionThe
			 term Orion means the multi-purpose crew vehicle described under
			 section 303 of the National Aeronautics and Space Administration
			 Authorization
			 Act of 2010 (42 U.S.C. 18323).
			(7)Space Launch
			 SystemThe term Space Launch System has the meaning
			 given the term under section 3 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18302).
			IAuthorization of
			 appropriations
			101.Fiscal year
			 2014There are authorized to
			 be appropriated to NASA for fiscal year 2014, $18,100,000,000, as
			 follows:
				(1)For Exploration, $4,275,000,000, of
			 which—
					(A)$1,600,000,000 shall be for Space Launch
			 System;
					(B)$1,200,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$350,000,000 shall be for Exploration
			 Ground Systems;
					(D)$325,000,000 shall be for Exploration
			 Research and Development; and
					(E)$800,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $3,832,000,000, of
			 which—
					(A)$3,000,000,000 shall be for the ISS
			 program; and
					(B)$832,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,154,000,000, of
			 which—
					(A)$1,800,000,000 shall be for Earth
			 Sciences;
					(B)$1,400,000,000 shall be for Planetary
			 Science;
					(C)$642,000,000 shall be for
			 Astrophysics;
					(D)$658,000,000 shall be for the James Webb
			 Space Telescope; and
					(E)$654,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $570,000,000.
				(5)For Space Technology, $635,000,000.
				(6)For Education, $136,000,000.
				(7)For Cross-Agency Support Programs,
			 $2,850,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $610,000,000.
				(9)For Inspector General, $38,000,000.
				102.Fiscal year
			 2015There are authorized to
			 be appropriated to NASA for fiscal year 2015, $18,462,000,000, as
			 follows
				(1)For Exploration, $4,522,000,000, of
			 which—
					(A)$1,725,000,000 shall be for Space Launch
			 System;
					(B)$1,225,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$425,000,000 shall be for Exploration
			 Ground Systems;
					(D)$332,000,000 shall be for Exploration
			 Research and Development; and
					(E)$815,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $3,948,000,000, of
			 which—
					(A)$3,103,000,000 shall be for the ISS
			 program; and
					(B)$845,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,234,400,000, of
			 which—
					(A)$1,836,000,000 shall be for Earth
			 Sciences;
					(B)$1,450,000,000 shall be for Planetary
			 Science;
					(C)$670,000,000 shall be for
			 Astrophysics;
					(D)$645,400,000 shall be for the James Webb
			 Space Telescope; and
					(E)$633,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $581,000,000.
				(5)For Space Technology, $650,000,000.
				(6)For Education, $139,800,000.
				(7)For Cross-Agency Support Programs,
			 $2,907,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $441,000,000.
				(9)For Inspector General, $38,800,000.
				103.Fiscal year
			 2016There are authorized to
			 be appropriated to NASA for fiscal year 2016, $18,831,000,000, as
			 follows:
				(1)For Exploration, $4,660,000,000, of
			 which—
					(A)$1,800,000,000 shall be for Space Launch
			 System;
					(B)$1,250,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$435,000,000 shall be for Exploration
			 Ground Systems;
					(D)$350,000,000 shall be for Exploration
			 Research and Development; and
					(E)$825,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $4,010,000,000, of
			 which—
					(A)$3,196,000,000 shall be for the ISS
			 program; and
					(B)$814,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,315,800,000, of
			 which—
					(A)$1,872,000,000 shall be for Earth
			 Sciences;
					(B)$1,500,000,000 shall be for Planetary
			 Science;
					(C)$686,800,000 shall be for
			 Astrophysics;
					(D)$620,000,000 shall be for the James Webb
			 Space Telescope; and
					(E)$637,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $593,000,000.
				(5)For Space Technology, $665,000,000.
				(6)For Education, $142,000,000.
				(7)For Cross-Agency Support Programs,
			 $2,965,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $441,000,000.
				(9)For Inspector General, $39,200,000.
				IIHuman space
			 flight exploration and operations
			AExploration
				201.Missions and
			 destinations
					(a)In
			 generalCongress reaffirms that the long-term goal of the human
			 space flight and exploration efforts of NASA shall be to expand permanent
			 human
			 presence beyond low-Earth orbit and to do so, where practical, in a manner
			 involving international partners, as stated in section 202(a) of the
			 National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18312(a)).
					(b)Human
			 exploration of MarsSection 202(b) of the National Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(b)) is
			 amended—
						(1)by striking
			 and at the end of paragraph (3);
						(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)to achieve human
				exploration of Mars, including the establishment of a capability
			 for human
				habitation on the surface of
				Mars.
								.
						(c)Development of
			 exploration strategy
						(1)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, and biennially thereafter, the Administrator shall submit to the
			 appropriate committees of Congress a strategy to achieve the objective
			 under
			 section 202(b)(5) of the National Aeronautics and Space Administration
			 Authorization Act of 2010, as amended (42 U.S.C. 18312(b)(5)) through a
			 series
			 of successive, free-standing, but complementary missions making robust
			 utilization of cis-lunar space and employing the Space Launch System,
			 Orion,
			 and other capabilities provided under titles III, IV, V, and IX of that
			 Act (42
			 U.S.C. 18301 et seq.).
						(2)Strategy
			 requirementsIn developing the strategy under paragraph (1), the
			 Administrator shall include—
							(A)the utility of an
			 expanded human presence in cis-lunar space toward enabling missions to
			 various
			 lunar orbits, the lunar surface, asteroids, the Mars system, and other
			 destinations of interest for future human exploration and development;
							(B)the utility of an
			 expanded human presence in cis-lunar space for economic, scientific, and
			 technological advances;
							(C)the opportunities
			 for collaboration with—
								(i)international
			 partners;
								(ii)private industry;
			 and
								(iii)other Federal
			 agencies, including missions relevant to national security or scientific
			 needs;
								(D)the opportunities
			 specifically afforded by the ISS to support high priority scientific and
			 technological developments useful in expanding and sustaining a human
			 presence
			 in cis-lunar space and beyond;
							(E)a range of
			 exploration mission architectures and approaches for the missions
			 identified
			 under paragraph (1); and
							(F)standards for
			 ensuring crew health and safety, including limits regarding radiation
			 exposure
			 and countermeasures necessary to meet those limits, means and methods for
			 addressing urgent medical conditions or injuries, and other such safety,
			 health, and medical issues that can be anticipated in the conduct of the
			 missions identified under paragraph (1).
							(3)Comparison of
			 mission architectures and approaches
							(A)In
			 generalThe strategy shall include a comparison of mission
			 architectures and approaches identified under paragraph (2)(E) with a
			 primary
			 objective of identifying the architectures and approaches that—
								(i)best support the
			 long-term goal under section 202(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18312(a)); and
								(ii)are enabled by
			 the Space Launch System, Orion, and other transportation capabilities and
			 technologies provided under titles III, IV, V, and IX of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18301
			 et seq.) and by other capabilities that may be available commercially or
			 internationally.
								(B)FactorsThe
			 comparison of mission architectures and approaches under subparagraph (A)
			 shall
			 include options that assess cost, schedule, safety, sustainability,
			 opportunities for international collaboration, the enabling of new markets
			 and
			 opportunities for U.S. private industry, compelling scientific
			 opportunities or
			 national security considerations and requirements, the flexibility of the
			 architecture to adjust to evolving technologies, leadership, and
			 priorities,
			 and contributions made to U.S. technological excellence, competitiveness,
			 and
			 leadership.
							(C)National
			 security collaborationIn identifying opportunities for
			 collaboration under paragraph (2)(C)(iii), the Administrator, in
			 collaboration
			 with the Secretary of Defense and Director of National Intelligence, shall
			 include a discussion of the work, cost, and schedule required to enable
			 and
			 utilize a cargo variant of the Space Launch System, including the 70-,
			 105-,
			 and 130-metric ton configurations, with both a 5-meter or 8-meter
			 faring.
							(4)Additional
			 requirementsThe strategy shall include—
							(A)technical
			 information as needed to identify interest from the scientific and
			 national
			 security communities; and
							(B)an assessment of
			 the Space Launch System to enable and sustain near-Earth object
			 surveillance of
			 potentially Earth-threatening objects for the purpose of planetary
			 protection.
							202.NASA processing
			 and launch infrastructure
					(a)PolicyIt
			 is the policy of the United States that the Exploration Ground Systems to
			 process and launch the Space Launch System, Orion, and related exploration
			 elements, and the 21st Century Space Launch Complex to enable and
			 facilitate
			 civil, defense, and private launches are complementary efforts to
			 modernize
			 infrastructure, reduce costs, and maintain capabilities for current and
			 future
			 missions.
					(b)Development of
			 the processing and launch support infrastructureIn executing the
			 programs described under subsection (a), the Administrator, to the extent
			 practicable—
						(1)may not exclude
			 the ability of Exploration Ground Systems to support efforts under section
			 305(b) of the National Aeronautics and Space Administration Authorization
			 Act
			 of 2010 (42 U.S.C. 18325(b));
						(2)shall allow for
			 cost-sharing opportunities by providing multi-use systems and capabilities
			 to
			 current and future users of the 21st Century Space Launch Complex through
			 modernization, refurbishment, or development of infrastructure; and
						(3)shall pursue, in
			 collaboration with local, State, or Federal agencies, or private industry,
			 capabilities and investments that support multiple entities to advance
			 NASA's
			 current and future missions and benefit NASA by creating new
			 partnerships.
						203.Naming of the
			 space launch system
					(a)FindingsCongress
			 finds that education and outreach to encourage the next generation of
			 scientists and engineers to become involved in science and space
			 exploration is
			 one of the Administration's most important missions.
					(b)ReportNot
			 later than 30 days after the date of enactment of this Act, the
			 Administration
			 shall submit to the appropriate committees of Congress a plan to engage
			 the
			 public, including science students in elementary and secondary education
			 programs, throughout the United States in naming the Space Launch
			 System.
					204.Report; space
			 suit systemNot later than 90
			 days after the date of enactment of this Act, the Administration shall
			 submit
			 to the appropriate committees of Congress a report updating Congress on
			 the
			 Constellation Space Suit System. The report shall include justification as
			 to
			 whether another competition to award contracts for the design,
			 development,
			 certification, production, and sustaining engineering of this space suit
			 system
			 is required to meet the needs of NASA's human exploration program.
				BMaximizing ISS
			 utilization
				221.Operation and
			 utilization of the ISS
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)maximum
			 utilization of partnerships, scientific research, commercial applications,
			 and
			 exploration test bed capabilities of the ISS is essential to ensuring the
			 greatest return on investments made by the United States and its
			 international
			 partners in the development, assembly, and operations of that unique
			 facility;
			 and
						(2)every effort
			 should be made to ensure that decisions regarding the service life of the
			 ISS
			 are made on the basis of its projected capability to continue providing
			 effective and productive research and exploration test bed capabilities.
						(b)Continuation of
			 the international space stationCongress reaffirms the policy
			 stated in section 501(a) of the National Aeronautics and Space
			 Administration
			 Authorization Act of 2010 (42 U.S.C. 18351(a)) that it shall be the policy
			 of
			 the United States, in consultation with its international partners in the
			 ISS
			 program, to support full and complete utilization of the ISS through at
			 least
			 2020.
					(c)NASA
			 actionsIn furtherance of the policy under subsection (b), the
			 Administrator shall ensure, to the extent practicable, that the ISS, as a
			 designated national laboratory—
						(1)remains viable as
			 an element of overall exploration and partnership strategies and
			 approaches;
			 and
						(2)remains an
			 effective, functional vehicle providing research and test bed capabilities
			 for
			 the United States through 2020, up to 2028, and possibly beyond.
						(d)ReportThe
			 Administrator, in consultation with the Office of Science and Technology
			 Policy, shall determine, through analyses and discussions with ISS
			 partners,
			 the feasible and preferred service life of the ISS as a unique scientific,
			 commercial, and exploration-related facility. Not later than 120 days
			 after the
			 date of enactment of this Act, and triennially thereafter, the
			 Administrator
			 shall submit to the appropriate committees of Congress a report that, at a
			 minimum, includes—
						(1)an assessment of
			 whether ISS operations can be extended to at least 2028, including—
							(A)a description of
			 any activities that would be required of the international partnership to
			 ensure that safety requirements are met;
							(B)a general
			 discussion of international partner capabilities and interest in
			 extension, to
			 include the potential for participation by additional countries;
							(C)a review of
			 essential systems or equipment upgrades that would be necessary for ISS
			 extension and utilization to at least 2028;
							(D)an evaluation of
			 the cost and schedule requirements associated with the development and
			 delivery
			 of essential systems or equipment upgrades identified under subparagraph
			 (C);
			 and
							(E)an identification
			 of possible partner contributions and program transitions to provide the
			 upgrades identified under subparagraph (C);
							(2)an evaluation of
			 the potential for expanding the use of ISS facilities to accommodate the
			 needs
			 of researchers and other users, including changes to policies,
			 regulations, and
			 laws that would stimulate greater private and public involvement on the
			 ISS;
			 and
						(3)such other
			 information as may be necessary to fully describe the justification for
			 and
			 feasibility of extending the service life of the ISS, including the
			 potential
			 scientific or technological benefits to the Federal Government or public,
			 or to
			 academic or commercial entities that, within the United States-owned
			 modules of
			 the ISS or in partner-owned facilities of the ISS allocated for United
			 States
			 utilization by international agreement, are or may become engaged in
			 research
			 and testing activities sponsored, conducted, and managed by the
			 Administration
			 or by the ISS management entity.
						(e)Definition of
			 ISS management entityIn this section, the term ISS
			 management entity means the organization with which the Administrator
			 enters into a cooperative agreement under section 504(a) of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18354(a)).
					222.Research roles
			 and responsibilities
					(a)Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)expansion of the non-NASA utilization of
			 the ISS is critical to maximizing the research potential of the ISS
			 national
			 laboratory and to facilitating expanded commercial activity in low-Earth
			 orbit;
			 and
						(2)in order to expand the non-NASA scientific
			 utilization of ISS research capabilities and facilities, it is essential
			 to
			 clarify the roles and responsibilities of the entities managing research
			 within
			 the U.S. Segment of the ISS.
						(b)Management of
			 the ISS national laboratorySection 504 of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18354) is amended—
						(1)in subsection (b),
			 by adding at the end the following:
							
								(3)Conflicts of
				interestThe Administrator shall ensure that the liaison function
				under this subsection is implemented in a manner that precludes any
			 conflict of
				interest between the objectives and activities of the entities
			 identified under
				subsection
				(e).
								;
						(2)in subsection
			 (d)(2)—
							(A)by inserting
			 (A) In
			 general.— before If any NASA research
			 plan and adjusting the text accordingly;
							(B)by inserting
			 and subject to subparagraph (B) after Until September 30,
			 2020 in subparagraph (A), as redesignated; and
							(C)by adding at the
			 end the following:
								
									(B)Mutual
				agreementAn exception under subparagraph (A) may only be granted
				if there is mutual agreement between the entities identified under
			 subsection
				(e).
									;
				and
							(3)by adding at the
			 end the following:
							
								(e)Clarification of
				rolesThe organization with which the Administrator enters into a
				cooperative agreement under subsection (a) for management of the
			 ISS national
				laboratory shall be considered a separate and equal partner of any
			 NASA
				organizational entity responsible for management of the NASA
			 research plan
				onboard the
				ISS.
								.
						(c)Report
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to the appropriate committees of
			 Congress a report on the following:
							(A)Options for
			 expanding the Administration’s collaboration with its ISS partners,
			 including—
								(i)providing U.S.
			 personnel expanded access to international partner research facilities;
			 and
								(ii)coordinating
			 research efforts to minimize the duplication of effort, unless duplication
			 is a
			 justified element of the scientific process or essential for backup or
			 redundant capability.
								(B)The potential for
			 increasing ISS crew size to maximize utilization and applications.
							(C)Efforts undertaken
			 by the Administration and the ISS management entity—
								(i)to enhance
			 collaborative research between the Administration and other Federal
			 science
			 agencies, such as the National Institutes of Health and the National
			 Science
			 Foundation; and
								(ii)to expand the use
			 of the ISS national laboratory capabilities by Federal science agencies.
								(2)Definition of
			 ISS management entityIn this subsection, the term ISS
			 management entity means the organization with which the Administrator
			 enters into a cooperative agreement under section 504(a) of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18354(a)).
						223.ISS national
			 laboratory; property rights in inventionsSection 20135 of title 51, United States
			 Code, is amended—
					(1)in subsection (g),
			 by striking Each such waiver and inserting Except as
			 provided under subsection (l), each such waiver; and
					(2)by adding at the
			 end the following:
						
							(l)Waiver of rights
				to inventions; commercial microgravity research
								(1)In
				generalWith respect to any
				invention or class of inventions made or which may be made by any
			 person or
				class of persons in the performance of any non-NASA scientific
			 utilization of
				the ISS national laboratory, the Administrator may waive the
			 license reserved
				by the Administrator under subsection (g), in whole or in part and
			 according to
				negotiated terms and conditions, including the terms and conditions
			 under
				paragraphs (1), (2), (3), and (5) of section 202(c) of title 35, if
			 the
				Administrator finds that the reservation of the license by the
			 Administrator
				would substantially inhibit the commercialization of an invention.
								(2)ConstructionNothing in this subsection shall be
				construed to affect the rights of the Federal Government under any
			 other
				procurement contract, grant, understanding, arrangement, agreement,
			 or
				transaction.
								.
					224.Commercial
			 cargo and crew capabilities
					(a)FindingsCongress finds that—
						(1)NASA’s Commercial Orbital Transportation
			 Services, Cargo Resupply Services, and Commercial Crew Program demonstrate
			 the
			 potential for procuring routine, commercially provided access to the ISS
			 and to
			 low-Earth orbit using innovative and cost-effective development and
			 procurement
			 strategies;
						(2)Federal investments in the U.S. private
			 space industry have the ability to provide for lower cost access to space
			 for
			 researchers and for commercial ventures;
						(3)commercially provided space transportation
			 is critical to maximizing utilization of the ISS;
						(4)encouraging competition among launch
			 service providers and maintaining multiple space transportation options
			 helps
			 to reduce long-term costs to the Federal Government and to induce
			 continual
			 improvement in available private-sector services; and
						(5)consistent with section 201(b) of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (42
			 U.S.C. 18311(b)), maintaining multiple launch service providers helps
			 ensure
			 uninterrupted access to the space environment should a particular
			 provider’s
			 services become unavailable.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that the Administration—
						(1)should continue to support the development
			 of safe, reliable, and cost effective commercial launch capabilities for
			 the
			 primary purpose of securing domestic access to the ISS as quickly and
			 safely as
			 possible; and
						(2)should encourage a viable commercial market
			 for the capabilities under paragraph (1).
						(c)United States
			 policyIt is the policy of
			 the United States that, to foster the competitive development, operation,
			 and
			 improvement of private space transportation services, services for Federal
			 Government access to and return from the ISS, whenever feasible, shall be
			 procured via fair and open competition for well-defined, milestone-based,
			 Federal Acquisition Regulation-based contracts under section 201(a) of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (42
			 U.S.C. 18311(a)).
					(d)Selection of
			 commercial providersIn
			 evaluating commercial space transportation service providers, the
			 Administrator—
						(1)shall aim to minimize the life-cycle costs
			 of obtaining transportation services;
						(2)shall assure compliance with all safety and
			 mission assurance requirements;
						(3)shall consider contractor financial
			 investment into the development of transportation capabilities; and
						(4)for commercial crew transport
			 services—
							(A)shall consider flexibility in design,
			 including sample return capabilities; and
							(B)shall provide a written notification and
			 justification to the appropriate committees of Congress if the price per
			 seat
			 exceeds the cost negotiated by NASA for crew transport in April 2013.
							(5)Strategy for
			 procuring commercial servicesIn implementing the policy under subsection
			 (c), the Administrator shall submit to the appropriate committees of
			 Congress,
			 not later than 120 days after the date of enactment of this Act, a
			 strategy for
			 transitioning from Space Act Agreements to Federal Acquisition
			 Regulation-based
			 contracts for the procurement of crew transportation services to and from
			 the
			 ISS. The strategy shall include—
							(A)a comparison of potential procurement
			 strategies based on—
								(i)maximizing safety and mission
			 assurance;
								(ii)the total projected costs to the Federal
			 Government through 2020, given multiple projections of Government demand
			 for
			 launch services;
								(iii)the feasibility of the procurement strategy
			 and timeline, given projected funding availabilities;
								(iv)the potential for supporting the research
			 and exploration test bed needs of the Federal Government and of the
			 independent
			 entity responsible for ISS national laboratory activities for the purposes
			 described under section 504(d) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18354(d)); and
								(v)the projected impacts on developing a
			 viable market for commercial launch services;
								(B)an evaluation of the costs and benefits of
			 ensuring the availability of at least 2 U.S.-based launch service
			 providers,
			 considering—
								(i)the potential need for diversified cargo
			 and sample return capabilities, including a soft-landing capability as
			 described under section 404 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (124 Stat. 2822); and
								(ii)the ability of multiple cargo or crew
			 launch service providers to meet private or non-NASA Government mission
			 requirements and the subsequent benefit to the United States of such
			 ability;
								(C)justification for the procurement strategy
			 selected from among those considered; and
							(D)for the selected procurement strategy,
			 identification of additional or modified authorities, regulations, or
			 guidelines that are necessary for successful implementation.
							COther
			 matters
				231.Safety and
			 mission assurance in human space flight
					(a)FindingsCongress
			 makes the following findings:
						(1)In the early part
			 of the space race, the United States took over 3 years from the launch of
			 the
			 first American satellite, Explorer I, to the launch of the first American
			 to
			 space, Alan B. Shepard, Jr.
						(2)It was known then,
			 as it is now, that the exploration of space by humans is an inherently
			 dangerous endeavor.
						(3)Access to space
			 requires complex propulsion systems, such as the now retired Space
			 Shuttle,
			 which generated over 7,000,000 pounds of thrust.
						(4)Adding humans to
			 the complex systems required to reach space requires additional
			 safeguards,
			 life support systems, and other measures to protect from the harsh
			 environment
			 of space in order to minimize risk to human life.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)meticulousness and
			 attention to detail helps ensure that all humans are safe and protected to
			 the
			 best of the abilities of all those involved in helping achieve the reaches
			 of
			 space;
						(2)those who strive
			 to send humans into space should make every effort to ensure the success
			 of
			 missions and programs through independent safety and mission assurance
			 analyses;
						(3)diligent oversight
			 efforts ensure adherence to safety, reliability, and quality assurance
			 policies
			 and procedures for missions and programs; and
						(4)lessons learned
			 from mishaps and near misses should be implemented into designs,
			 decisions,
			 policy, and procedures to reduce the risk of future incidents that could
			 jeopardize crew safety or mission success.
						232.Launch
			 liability provisions
					(a)Liability
			 extensionSection 50915(f) of title 51, United States Code, is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2016.
					(b)Protection for
			 launch activitiesSubchapter
			 III of chapter 201 of title 51, United States Code is amended by inserting
			 after section 20147 the following:
						
							20148.Indemnification;
				NASA launch services
								(a)In
				generalUnder such regulations in conformity with this section as
				the Administrator shall prescribe taking into account the
			 availability, cost,
				and terms of liability insurance, any contract between the
			 Administration and a
				provider may provide that the United States will indemnify a
			 provider against
				claims (including reasonable expenses of litigation or settlement)
			 by third
				parties for death, bodily injury, or loss of or damage to property
			 resulting
				from activities that the contract defines as unusually hazardous or
			 nuclear in
				nature, but—
									(1)only to the extent
				that such claims are not compensated by liability insurance of the
			 provider;
				and
									(2)only to the extent
				that such claims arise out of the direct performance of the
			 contract.
									(b)LimitationIndemnification
				under subsection (a) may be limited to claims resulting from other
			 than the
				actual negligence or willful misconduct of the provider.
								(c)Terms of
				indemnificationA contract made under subsection (a) that
				provides indemnification shall also provide for—
									(1)notice to the
				United States of any claim or suit against the provider for death,
			 bodily
				injury, or loss of or damage to property; and
									(2)control of or
				assistance in the defense by the United States, at its election, of
			 that suit
				or claim.
									(d)Liability
				insurance of the providerEach provider that is a party to a
				contract made under subsection (a) shall have and maintain
			 liability insurance
				in such amounts as the Administrator shall require to cover
			 liability to third
				parties and loss of or damage to property.
								(e)No
				indemnification without cross-WaiverNotwithstanding subsection
				(a), the Administrator may not indemnify a provider under this
			 section unless
				there is a cross-waiver between the Administration and the provider
			 as
				described in subsection (f).
								(f)Cross-WaiversThe
				Administrator, on behalf of the United States, and its departments,
			 agencies,
				and instrumentalities, may reciprocally waive claims with a
			 provider under
				which each party to the waiver agrees to be responsible, and agrees
			 to ensure
				that its own related entities are responsible, for damage or loss
			 to its
				property for which it is responsible, or for losses resulting from
			 any injury
				or death sustained by its own employees or agents, as a result of
			 activities
				connected to the contract.
								(g)Certification of
				just and reasonable amountNo payment may be made under
				subsection (a) unless the Administrator or the Administrator's
			 designee
				certifies that the amount is just and reasonable.
								(h)PaymentsUpon
				the approval by the Administrator, payments under subsection (a)
			 may be made,
				at the Administrator's election, either from—
									(1)funds obligated
				for the performance of the agreement concerned;
									(2)funds available
				for research and development not otherwise obligated; or
									(3)funds appropriated
				for such payments.
									(i)Relationship to
				other lawsThe Administrator may not provide indemnification
				under this section for an activity that requires a license or
			 permit under
				chapter 509.
								(j)ConstructionThe
				authority to indemnify under this section shall not create any
			 rights in third
				persons that would not otherwise exist by law.
								(k)DefinitionsIn
				this section:
									(1)Launch
				servicesThe term launch services has the meaning
				given the term in section 50902.
									(2)ProviderThe
				term provider means a person that provides domestic launch
				services in support of any space activity the Government carries
			 out for the
				Government.
									.
					(c)Conforming
			 amendmentThe table of
			 contents for subchapter III of chapter 201 of title 51, United States
			 Code, is
			 amended by inserting after the item relating to section 20147 the
			 following:
						
							
								20148. Indemnification;
				NASA launch
				services.
							
							.
					IIIScience
			AEarth
			 Science
				301.Earth
			 science
					(a)FindingsCongress
			 finds that—
						(1)continuous,
			 long-term Earth observation data supports the preparation for and
			 management of
			 natural and human-induced disasters, benefits resource management and
			 agricultural forecasting, improves our understanding of climate, and
			 encourages
			 environmental and economic sustainability;
						(2)due to the scope
			 of activities required, Earth science research and Earth observation are
			 multi-agency endeavors requiring significant cooperation and information
			 sharing among government, international, and scientific community
			 partners;
						(3)in developing
			 Earth observation technologies, conducting Earth science satellite
			 missions,
			 and providing research products to the scientific community, NASA plays a
			 crucial role in advancing Earth science; and
						(4)the loss of
			 observational capabilities in Earth science, as predicted by the National
			 Research Council’s midterm update to its Earth Science Decadal Survey,
			 risks
			 reversing gains in weather forecast accuracy, reducing disaster response
			 capabilities, and creating an irreversible gap in Earth science data.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)given the
			 importance of Earth science and Earth observation data, NASA Earth science
			 efforts—
							(A)should be
			 conducted in coordination with other Federal agencies; and
							(B)should be
			 cognizant of international efforts and the needs of the scientific and
			 businesses communities; and
							(2)whenever feasible,
			 NASA and other Federal agencies should consider the potential for reducing
			 costs by purchasing commercially available Earth science data and
			 services.
						(c)Mission
			 prioritization
						(1)National
			 strategy for Earth observationThe Office of Science and
			 Technology Policy, in implementing its National Strategy for Earth
			 Observation
			 and in developing a National Plan for Civil Earth Observations, shall
			 prioritize Federal Earth science and observation investments based on—
							(A)its assessment of
			 Earth science and observation data requirements;
							(B)the capability
			 requirements as identified by the National Academies decadal surveys;
							(C)the projected
			 costs of Earth science missions and data gathering activities; and
							(D)the projected and
			 available budgets.
							(2)National plan
			 for civil Earth observationsThe Administration, in prioritizing
			 future Earth science and Earth observation missions and technology
			 development
			 under the National Plan for Civil Earth Observations and chapter 201 of
			 title
			 51, United States Code, shall consider potential cost-reduction
			 opportunities,
			 including—
							(A)if feasible,
			 co-locating Earth science sensors on other satellites; and
							(B)purchasing
			 commercially available Earth science data and services, including launch
			 access
			 to orbital and sub-orbital space.
							BSpace
			 Science
				321.Human
			 exploration and science collaborationThe Administrator shall ensure that the
			 Science Mission Directorate and the Human Exploration and Operations
			 Mission
			 Directorate coordinate in researching and reducing the risks that space
			 exploration beyond low-Earth orbit pose to astronaut health. Not later
			 than 90
			 days after the date of enactment of this Act, the Administrator shall
			 provide
			 to the appropriate committees of Congress a report detailing the results
			 of
			 previous research in this area and identifying opportunities for future
			 science
			 missions to contribute to the understanding of these risks.
				322.Maintaining a
			 balanced space science portfolio
					(a)In
			 generalSection 803 of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (124
			 Stat. 2832) is amended to read as follows:
						
							803.Overall science
				portfolio; sense of Congress
								Congress reaffirms its sense that a
				balanced and adequately funded set of activities, consisting of
			 research and
				analysis grants programs, technology development, small, medium,
			 and large
				space missions, and suborbital research activities, contributes to
			 a robust and
				productive science program and serves as a catalysis for innovation
			 and
				discovery. The Administrator should set science priorities by
			 following the
				guidance provided by the scientific community through the National
			 Academies’
				decadal
				surveys.
								.
					(b)Conforming
			 amendmentThe item relating to section 803 in the table of
			 contents in section 1(b) of the National Aeronautics and Space
			 Administration
			 Authorization Act of 2010 (124 Stat. 2806) is amended by striking
			 Overall science portfolio-sense of the Congress and inserting
			 Overall science portfolio; sense of Congress.
					323.Science mission
			 extensionsSection 30504 of
			 title 51, United States Code is amended to read as follows:
					
						30504.Assessment of
				science mission extensions
							(a)AssessmentThe Administrator shall carry out biennial
				reviews within each of the Science divisions to assess the cost and
			 benefits of
				extending the date of the termination of data collection for those
			 missions
				that have exceeded their planned mission lifetime. In conducting
			 these
				assessments, the Administrator shall consider—
								(1)the potential continued benefit of
				instruments on missions that are beyond their planned mission
			 lifetime;
				and
								(2)the cost and schedule impacts, if any, of
				mission extension on other NASA activities and science missions.
								(b)Consultation
				requirementWhen deciding
				whether to extend science missions with an operational component,
			 the
				Administrator shall consult with the National Oceanic and
			 Atmospheric
				Administration and any other affected Federal
				agency.
							.
				324.Planetary
			 science
					(a)FindingsCongress
			 finds that—
						(1)Administration
			 support for planetary science is critical to enabling greater
			 understanding of
			 the solar system and its origin;
						(2)the United States
			 leads the world in planetary science and can augment its success with
			 appropriate international partnerships;
						(3)a mix of small-,
			 medium-, and large-planetary science missions is required to sustain a
			 steady
			 cadence of planetary exploration; and
						(4)robotic planetary
			 exploration is a key component of preparing for future human
			 exploration.
						(b)Mission
			 prioritiesIn accordance with the priorities established in the
			 most recent decadal survey for planetary science, the Administrator shall
			 ensure, to the greatest extent practicable, the completion of a balanced
			 set of
			 Discovery, New Frontiers, and flagship missions. The Administrator may
			 seek, if
			 necessary, adjustments to mission priorities, schedule, and scope in light
			 of
			 changing budget projections.
					(c)InstrumentationTo
			 support its science mission priorities, the Administration shall invest in
			 a
			 sustained program to develop or mature scientific instrument capabilities,
			 as
			 delineated in the NASA Science Instruments, Observatories, and Sensor
			 Systems
			 Roadmap.
					325.Space
			 weather
					(a)OSTP
			 roadmapIn coordination with NASA, the National Oceanic and
			 Atmospheric Administration, and other relevant Federal agencies, the
			 Director
			 of the Office of Science and Technology Policy, not later than 24 months
			 after
			 the date of enactment of this Act, shall deliver to the appropriate
			 committees
			 of Congress a roadmap for developing and deploying space weather
			 forecasting
			 technologies. The roadmap shall, at a minimum—
						(1)aim to relieve
			 capability gaps identified by the National Space Weather Program Council
			 review
			 of space weather observing systems, as requested by the National
			 Aeronautics
			 and Space Administration Authorization Act of 2010 (42 U.S.C. 18301 et
			 seq.);
			 and
						(2)consider ongoing
			 and future requirements for space weather modeling, monitoring, and
			 prediction.
						(b)NASA technology
			 roadmapsThe Administration shall update and further develop its
			 technology roadmaps as required to address mitigating a wide range of
			 space
			 weather effects on both satellites and spacecraft.
					(c)Alert
			 protocolThe Director of the Office of Science and Technology
			 Policy shall coordinate relevant Federal agencies to propose protocols for
			 communicating and responding to space weather forecasts. Protocol
			 assessment
			 shall consider the needs of both government and private sector entities.
			 The
			 Director of the Office of Science and Technology Policy shall deliver a
			 report
			 on proposed protocols to Congress not later than 24 months after the date
			 of
			 enactment of this Act.
					326.James Webb
			 space telescopeIt is the
			 sense of Congress that—
					(1)the James Webb Space Telescope will
			 significantly advance our understanding of star and planet formation,
			 improve
			 our knowledge of the early universe, and support U.S. leadership in
			 astrophysics;
					(2)significant
			 progress has been made with regard to overcoming the James Webb Space
			 Telescope’s technical challenges and in improving NASA management
			 oversight;
					(3)the on-time and
			 on-budget completion of the James Webb Space Telescope should remain a top
			 NASA
			 priority; and
					(4)consistent with
			 annual Government Accountability Office reviews of the James Webb Space
			 Telescope program, the Administrator should continue to improve the James
			 Webb
			 Space Telescope's cost and schedule estimates and oversight procedures in
			 order
			 to enhance NASA’s ability to successfully deliver the James Webb Space
			 Telescope on time and on budget.
					327.University
			 class science missions
					(a)Sense of
			 CongressIt is the sense of Congress that principal
			 investigator-led small orbital science missions, including CubeSat,
			 University
			 Explorer (UNEX), Small Explorer (SMEX), and Venture class missions, offer
			 valuable, lower-cost opportunities to advance science, train the next
			 generation of scientists and engineers, and provide opportunities for
			 program
			 participants to acquire skills in systems engineering and systems
			 integration
			 that are critical to maintaining the Nation’s leadership in space.
					(b)Review of
			 principal investigator led small orbital science missions
						(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator shall enter into an arrangement with the
			 National
			 Academy of Sciences to conduct a review of the small orbital science
			 missions
			 described under subsection (a).
						(2)RequirementsThe
			 review under paragraph (1) shall include the following:
							(A)The status,
			 capability, and availability of existing small orbital science mission
			 programs
			 in which the missions are led by principal investigators and enable
			 significant
			 participation by university scientists and students.
							(B)The opportunities
			 that the small orbital science missions described under subsection (a)
			 provide
			 for scientific research, training, and education, including scientific and
			 engineering workforce development.
							(C)The use of
			 commercial applications, such as hosted payloads, free flyers, and data
			 buys,
			 as vehicles to further the goals of small orbital science missions, while
			 preserving the principle of independent peer review as the basis for
			 mission
			 selection.
							(c)Report
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Administrator shall submit to the appropriate committees of
			 Congress a report on the review required by this section.
						(2)ContentsThe
			 report shall include—
							(A)a summary of the
			 review under subsection (b);
							(B)the findings of
			 the Administrator with respect to that review; and
							(C)recommendations
			 regarding principal investigator led small orbital science missions
			 conducted
			 by the Administration.
							IVAeronautics
			401.Sense of
			 Congress on NASA aeronautics
				(a)FindingsCongress
			 finds that—
					(1)aviation is vital
			 to the United States economy, with the industry supporting nearly
			 1,000,000
			 jobs, conducting nearly 10,000,000 commercial flights per year within the
			 United States alone, and contributing to the aerospace industry’s positive
			 trade balance in 2012;
					(2)in helping test
			 and mature new technologies for quiet and efficient air transportation,
			 NASA’s
			 Aeronautics Research Mission Directorate addresses major aviation trends,
			 such
			 as the rapid growth in passengers, increasing fuel costs, and the demand
			 for
			 faster vehicles;
					(3)the Directorate
			 works closely with industry and academia to address long-term challenges
			 to the
			 air transportation system that require improving aviation safety,
			 increasing
			 the capacity of the increasingly crowded national airspace system, and
			 reducing
			 environmental impacts;
					(4)through its
			 Aeronautics Test Program, the Directorate manages the flight operations
			 and
			 test infrastructure at 4 NASA centers, providing both NASA and its
			 industry
			 partners with access to critical facilities;
					(5)NASA’s
			 contribution to aeronautics is evidenced in the use of its technologies in
			 almost every modern aircraft; and
					(6)the Directorate
			 has identified otherwise unknown safety issues and helped optimize
			 aircraft
			 routes, yielding millions of dollars in potential savings to airlines and
			 benefitting passengers.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Aeronautics
			 Research Mission Directorate builds on the successful legacy of NASA’s
			 predecessor, the National Advisory Committee for Aeronautics, which worked
			 closely with industry partners to advance both military and civil aviation
			 until its dissolution in 1958;
					(2)NASA aeronautics
			 research, development, and test activities, including investments into
			 composite structures, new fuels, and innovative aircraft concepts, must
			 continue in order to support U.S. leadership in aviation;
					(3)the Directorate’s
			 efforts to collaborate with the aviation industry to gather and analyze
			 data
			 and to prototype and test algorithms that optimize flight routes, manage
			 air
			 traffic, and account for weather impacts are critical to supporting the
			 safe
			 use of the national airspace; and
					(4)continued
			 cooperation between NASA’s Aeronautics Research Mission Directorate and
			 the
			 Federal Aviation Administration is vital to providing the data and tools
			 necessary to best regulate the national airspace and to ensure that new
			 technologies are effectively tested and acquire timely regulatory
			 approval.
					VSpace
			 technology
			501.Space
			 technology
				(a)Sense of
			 CongressIt is the sense of the Congress that—
					(1)previous
			 investments in space technologies have not only enabled space exploration
			 and
			 research missions, but also have improved the quality of life on Earth;
					(2)by improving
			 affordability, reliability, and operational capability, continued space
			 technology developments will enable NASA missions that otherwise would be
			 unachievable;
					(3)investments in
			 space technology engage the talent of the Administration and of the
			 Nation’s
			 academic and business enterprises; and
					(4)space technology
			 roadmaps serve as a useful framework for NASA, academic, and industry
			 development efforts.
					(b)Space technology
			 directiveTo advance NASA’s space exploration and space research
			 goals, the Administrator shall continue a program with responsibility for
			 NASA
			 investments in space technologies and capabilities. To the greatest extent
			 possible, the Administrator shall synergize all NASA space technology
			 investments, encourage collaboration in space technology development with
			 academia and industry, and minimize duplication of space technology
			 development
			 efforts across the Administration and the private sector unless
			 duplication is
			 required to maintain mission safety, security, or backup capability.
				(c)Space technology
			 roadmap reportIn carrying out the policy under subsection (b),
			 the Administrator shall submit to the appropriate committees of Congress,
			 not
			 later than 24 months after the date of enactment of this Act, a progress
			 report
			 on the development, testing, and demonstration of the 14 technological
			 areas of
			 the Space Technology Roadmaps.
				VIEducation
			601.Education and
			 outreach activities
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Administration
			 is uniquely recognized in the educational and global communities for its
			 aerospace knowledge, passionate workforce, and unique capabilities and
			 facilities;
					(2)U.S.
			 competitiveness in aerospace requires engaging the science, technology,
			 engineering, and mathematics (STEM) talent in all States and
			 jurisdictions;
					(3)the
			 Administration’s education and outreach programs, including the
			 Experimental
			 Program to Stimulate Competitive Research (EPSCoR) and the Space Grant
			 College
			 and Fellowship Program, reflect the Administration’s successful commitment
			 to
			 growing and diversifying the national science and engineering workforce;
					(4)the
			 Administration’s outreach efforts to underrepresented and underserved
			 communities, by helping minorities to pursue higher education in STEM
			 fields
			 and to attain STEM careers, benefit the overall national workforce; and
					(5)the
			 Administration’s efforts to improve the management and execution of its
			 education portfolio and to evaluate program success using evidence-based
			 approaches should continue.
					(b)In
			 generalThe Administration shall—
					(1)continue to
			 execute its educational and outreach programs, including providing a wide
			 range
			 of academic research opportunities and engaging the public interest in
			 science,
			 technology, engineering and mathematics;
					(2)continue to
			 collaborate with minority institutions to increase student participation
			 in
			 science, technology, engineering, and mathematics; and
					(3)seek partnerships
			 with industry, academia, and with other communities to best respond to the
			 Nation’s aerospace-related educational and workforce needs.
					(c)Space
			 grantTo enhance the United States STEM education and workforce,
			 the Administrator shall continue to operate the National Space Grant
			 College
			 and Fellowship program through a national network of regional consortia.
			 The
			 program shall provide hands-on research, training, and education programs,
			 use
			 measurable outcomes to gauge success, and allow States flexibility in its
			 execution.
				VIIOther
			 matters
			701.Sense of
			 Congress on NASA's cross agency support
				(a)FindingsCongress
			 makes the following findings:
					(1)Cross Agency
			 Support operates and maintains the Administration’s centers and
			 facilities,
			 including headquarters, enabling the accomplishment of the
			 Administration’s
			 missions while protecting human health and the environment.
					(2)Cross Agency
			 Support provides for the unique facilities, skilled personnel, and
			 administrative support that NASA programs, research, and development
			 activities
			 require at the centers.
					(3)Cross Agency
			 Support provides the Administration with the capability to improve mission
			 success by supplying safety and mission assurance, engineering technical
			 authority, and health and medical oversight across all of NASA's programs,
			 research, and operations.
					(4)The Orbital Debris
			 Program Office is located in Cross Agency Support and leads the
			 Administration’s effort in addressing the orbital debris issue, which is
			 an
			 issue resulting from over 50 years of spaceflight.
					(5)Cross Agency
			 Support delivers the information technology services used throughout the
			 Administration that allow its workforce to work and communicate
			 efficiently and
			 effectively, not only internal to the Administration, but with the
			 citizens of
			 the world which provides them the opportunity to be included and
			 participate in
			 the Administration’s accomplishments.
					(6)The
			 Administration’s public affairs, located in Cross Agency Support, provided
			 worldwide live coverage of the Curiosity Rover’s landing on Mars, the
			 largest
			 rover ever sent to Mars, in August of 2012.
					(7)The authority and
			 execution of the Administration’s offices responsible for finance, budget,
			 acquisition, external relations, legislative affairs, training, security,
			 and
			 human capital management are performed under Cross Agency Support.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)Cross Agency
			 Support represents a variety of functions vital to the strength and
			 success of
			 the Administration and is essential to the Administration’s vision;
					(2)the centers and
			 facilities in the Administration are a vital part of the many advances in
			 science and technology the Administration has provided and continues to
			 provide
			 to this Nation and the world since the Administration was created in
			 1958;
					(3)at the
			 Administration’s core is safety and mission success that, through Cross
			 Agency
			 Support, is carried out by the highly talented and dedicated workforce at
			 the
			 Administration’s centers and facilities;
					(4)as the
			 Administration looks to continue international, interagency, and industry
			 cooperation and partnerships, Cross Agency Support will continue to
			 provide the
			 overseeing and execution of these efforts; and
					(5)Cross Agency
			 Support be given the necessary resources to keep the Administration
			 capable of
			 meeting the goals set forth by Congress and continue to be a global leader
			 in
			 space and aeronautics.
					702.Space
			 communications network
				(a)PlanThe
			 Administrator shall prepare an updated plan for NASA’s near-Earth, space,
			 and
			 deep space communications network and infrastructure. The plan shall—
					(1)identify steps to
			 sustain the existing network and infrastructure;
					(2)assess the
			 capabilities, including any upgrades, needed to support NASA’s programs;
					(3)identify
			 priorities for how resources should be used to implement the plan; and
					(4)assess the impact
			 on missions if resources are not secured at the level needed.
					(b)TransmittalNot
			 later than 270 days after the date of enactment of this Act, the
			 Administrator
			 shall transmit the plan to the appropriate committees of Congress.
				703.Astronaut
			 occupational healthcare
				(a)In
			 generalChapter 313 of title
			 51, United States Code, is amended by adding at the end the following:
					
						31303.Astronaut
				occupational healthcare
							(a)In
				generalNotwithstanding any
				other provision of law, the Administrator, as the Administrator
			 considers
				necessary, may provide for the medical monitoring, diagnosis, and
			 treatment of
				a crewmember for conditions that the Administrator considers
			 associated with
				human space flight, including scientific and medical tests for
			 psychological
				and medical conditions.
							(b)RecordsConsistent with applicable Federal privacy
				laws, the Administration shall retain access to all medical records
			 and other
				health data from the provision of healthcare under subsection (a).
							(c)Definition of
				crewmemberIn this section,
				the term crewmember means—
								(1)a former NASA
				astronaut/payload specialist who has flown on at least 1 space
			 mission;
								(2)a management NASA
				astronaut who has flown at least 1 space mission and is currently
			 employed by
				the U.S. Government; or
								(3)an active NASA
				astronaut/payload specialist assigned, waiting assignment, or
			 training for an
				assignment to a NASA human space
				flight.
								.
				(b)Conforming
			 amendmentThe table of
			 contents for chapter 313 of title 51, United States Code, is amended by
			 adding
			 after the item relating to section 31302 the following:
					
						
							31303. Astronaut
				occupational
				healthcare.
						
						.
				704.Helium capture
			 and recovery
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to the appropriate committees of
			 Congress an agency-wide plan to recover and recycle helium, whenever
			 possible,
			 that the Administration uses or will use in current, planned, and future
			 experimentation, tests, launches, and operations.
				(b)ConsiderationsIn
			 developing the plan under subsection (a), the Administrator shall consider
			 how
			 modifications, updates, or new lifecycle designs for engines, balloons,
			 airships, or other future programs can be designed or operated to recover
			 and
			 recycle helium.
				705.Information
			 technology governance
				(a)Sense of
			 CongressIt is the sense of Congress that effective information
			 technology governance is critical to ensuring information security,
			 decreased
			 costs, and overall mission assurance. The June 5, 2013, NASA Office of
			 Inspector General audit, NASA’s Information Technology
			 Governance, found that the NASA Chief Information Officer has limited
			 oversight and control over a majority of the Administration’s information
			 technology assets and cannot enforce security measures across the agency’s
			 computer networks. For nearly 2 decades, the Administration has operated
			 under
			 a decentralized information technology governance structure that has
			 resulted
			 in increased costs and inadequate security. At the same time,
			 centralization of
			 information technology governance has resulted in increased security and
			 lower
			 operating costs at other agencies.
				(b)Information
			 technology governanceThe Administrator shall, in consultation
			 with Mission Directorate and NASA Center Chief Information Officers—
					(1)ensure the Agency
			 Chief Information Officer has the appropriate resources and visibility to
			 oversee agency-wide information technology operations and investments;
					(2)establish a direct
			 line of report between the Agency Chief Information Officer and the
			 Administrator;
					(3)establish a
			 minimum monetary threshold for all agency information technology
			 investments
			 over which the Agency Chief Information Officer shall have final approval;
			 and
					(4)consider
			 appropriate revisions to the charters of information technology boards and
			 councils that inform information technology investment and operation
			 decisions.
					706.Improvements to
			 baselines and cost controls breach reporting processSection 30104 of title 51, United States
			 Code is amended—
				(1)in subsection (d)(3)—
					(A)by striking the
			 notification; and
					(B)by inserting the notification and a
			 timeline by which the Administrator intends to make the determination,
			 report,
			 and analysis under subsection (e) before the period at the end;
					(2)in subsection (e)(1), by striking
			 Not later than 30 days after receiving a written notification under
			 subsection (d)(2) and inserting In accordance with the timeline
			 under subsection (d)(3);
				(3)in subsection (e)(1)(A), by striking
			 not later than 15 days after making the determination and
			 inserting in accordance with the timeline under subsection
			 (d)(3);
				(4)in subsection (e)(2), by striking
			 not later than 6 months after the Administrator makes a determination
			 under this subsection and inserting in accordance with the
			 timeline under subsection (d)(3); and
				(5)in subsection (f), by inserting or
			 an annual budget request that reflects this growth after a
			 report under subsection (e)(1)(A).
				707.Infrastructure
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Administration
			 has a role in providing access to unique or specialized laboratory
			 capabilities
			 that are not economically viable for purchase by commercial entities and
			 therefore are not available outside of NASA;
					(2)the deteriorating
			 condition of the Administration's facilities and other infrastructure is
			 hampering the research effectiveness and efficiency performed at those
			 facilities by both the Administration and industry participants;
					(3)the Administration
			 must improve the condition of its facilities and infrastructure to
			 maintain the
			 competitiveness of the U.S. aerospace industry;
					(4)to ensure
			 continued researcher access to reliable and efficient world-class
			 facilities,
			 the Administration should seek to establish strategic partnerships with
			 other
			 Federal agencies, academic institutions, and industry, as appropriate;
			 and
					(5)decisions
			 regarding whether to dispose of, maintain, or modernize existing
			 facilities and
			 other infrastructure must be made in the context of meeting the future
			 laboratory needs of the Administration and other Federal agencies.
					(b)PlanNot
			 later than 1 year after the date of enactment of this Act, the
			 Administrator
			 shall submit to the appropriate committees of Congress a plan for
			 retaining or
			 acquiring the facilities, laboratories, equipment, test capabilities, and
			 other
			 infrastructure necessary to meet the Administration's mandates and its
			 current
			 and future missions. The plan shall—
					(1)identify the
			 Administration's future infrastructure needs, including facilities,
			 laboratories, equipment, and test capabilities;
					(2)include a strategy
			 for identifying and removing unnecessary or duplicative infrastructure
			 consistent with the national strategic direction under the National Space
			 Policy, the National Aeronautics Research, Development, Test and
			 Evaluation
			 Infrastructure Plan, the National Aeronautics and Space Administration
			 Authorization Act of 2010, title 51 of the United States Code, and other
			 Administration-related law;
					(3)include a strategy
			 for the maintenance, repair, upgrading, and modernization of the
			 Administration’s facilities, laboratories, equipment, and other
			 infrastructure;
					(4)recommend criteria
			 for prioritizing deferred maintenance tasks and for upgrading or
			 modernizing
			 facilities, laboratories, equipment, and other infrastructure;
					(5)include an
			 assessment of modifications needed to maximize the use of facilities,
			 laboratories, equipment, and other infrastructure that offer unique and
			 highly
			 specialized benefits to the aerospace industry and the public; and
					(6)include
			 recommendations for implementation, including a timeline, milestones, and
			 an
			 estimate of the resources required for carrying out the plan.
					(c)Establishment of
			 capital fundsThe Administrator shall establish a capital fund at
			 each of NASA’s field centers for the modernization of facilities,
			 laboratories,
			 equipment, and other infrastructure in accordance with the plan under
			 subsection (b). The Administrator shall ensure, to the greatest extent
			 practicable, that any financial savings achieved by closing an outdated or
			 surplus facility at a NASA field center is made available to that field
			 center’s capital fund for the purpose of modernizing that field center’s
			 facilities, laboratories, equipment, and other infrastructure in
			 accordance
			 with the plan under subsection (b).
				708.Knowledge
			 management
				(a)Sense of
			 CongressIt is the sense of
			 the Congress that—
					(1)the Administration's success relies heavily
			 on the accumulated technical knowledge of its skilled civil servant and
			 contractor workforce;
					(2)in light of an aging workforce, it is
			 imperative that the Administration preserve, to the maximum extent
			 possible,
			 both critical technical skills and all knowledge valuable to future
			 mission
			 planning and operation; and
					(3)exercising best practice knowledge
			 management systems within the Administration will benefit the future NASA
			 workforce and help ensure future mission successes.
					(b)Knowledge
			 management systemThe
			 Administrator shall establish an Administration-wide knowledge management
			 system and implement industry-standard best practices for capturing,
			 archiving,
			 and retrieving heritage and future information. The information under this
			 subsection shall be accessible to all Administration employees unless
			 otherwise
			 prohibited because of the classified or sensitive nature of the
			 information.
				(c)ReportNot
			 later than 12 months after the date of enactment of this Act, the
			 Administrator
			 shall submit to the appropriate committees of Congress a report that, at a
			 minimum, includes—
					(1)a description of
			 any actions necessary to create or modify an Administration-wide knowledge
			 management system;
					(2)a plan for
			 implementing the knowledge management system, including employee training
			 and
			 the provision of secure access to information, as required for all
			 personnel
			 working on Administration programs, projects, and research;
					(3)a summary of
			 implementation costs for the knowledge management system; and
					(4)a timeline and
			 progress report for implementation.
					(d)Workforce
			 stabilization and critical skills preservationSection 1105 of
			 the National Aeronautics and Space Administration Authorization Act of
			 2010 (42
			 U.S.C. 18431) is amended by striking 2013 and inserting
			 2016.
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Aeronautics and Space
			 Administration Authorization Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					TITLE I—Authorization of
				appropriations
					Sec. 101. Fiscal year 2014.
					Sec. 102. Fiscal year 2015.
					Sec. 103. Fiscal year 2016.
					TITLE II—Human space flight exploration and
				operations
					Subtitle A—Exploration
					Sec. 201. Missions and
				destinations.
					Sec. 202. NASA processing and launch
				infrastructure.
					Sec. 203. Naming of the space launch
				system.
					Sec. 204. Report; space suit
				system.
					Subtitle B—Maximizing ISS
				utilization
					Sec. 221. Operation and utilization of the
				ISS.
					Sec. 222. Research roles and
				responsibilities.
					Sec. 223. ISS national laboratory; property
				rights in inventions.
					Sec. 224. Commercial cargo and crew
				capabilities.
					Subtitle C—Other matters
					Sec. 231. Safety and mission assurance in human
				space flight.
					Sec. 232. Launch liability
				provisions.
					Sec. 233. Termination liability.
					TITLE III—Science
					Subtitle A—Earth Science
					Sec. 301. Earth science.
					Sec.
				302. Land remote
				sensing.
					Subtitle B—Space Science
					Sec. 321. Human exploration and science
				collaboration.
					Sec. 322. Maintaining a balanced space science
				portfolio.
					Sec. 323. Science mission
				extensions.
					Sec. 324. Planetary science.
					Sec. 325. Space weather.
					Sec. 326. James Webb space
				telescope.
					Sec. 327. University class science
				missions.
					TITLE IV—Aeronautics
					Sec. 401. NASA aeronautics.
					TITLE V—Space technology
					Sec. 501. Space technology.
					TITLE VI—Education
					Sec. 601. Education and outreach
				activities.
					TITLE VII—Other matters
					Sec. 701. Sense of Congress on NASA's cross
				agency support.
					Sec. 702. Space communications
				network.
					Sec. 703. Astronaut occupational
				healthcare.
					Sec. 704. Helium capture and
				recovery.
					Sec. 705. Information technology
				governance.
					Sec. 706. Improvements to baselines and cost
				controls breach reporting process.
					Sec. 707. Infrastructure.
					Sec. 708. Commercial launch
				cooperation.
					Sec. 709. Knowledge management.
					Sec. 710. Authority to protect certain
				technical data from public disclosure.
				
			2.FindingsCongress makes the following
			 findings:
			(1)A robust and balanced space program
			 enhances the United States long-term national and economic security by—
				(A)stimulating development of advanced
			 technologies with widespread applications;
				(B)increasing the United States technological
			 competitiveness;
				(C)enhancing global prosperity and security
			 through cooperation in shared interests, such as advancement of science,
			 understanding of Earth and the universe, and protection from space borne
			 threats, such as asteroids;
				(D)opening the solar system to the full range
			 of peaceful human activity; and
				(E)inspiring students to
			 pursue disciplines in science, technology, engineering, and mathematics.
				(2)The Nation’s space program should
			 include—
				(A)national security and civil space
			 activities;
				(B)robotic and human exploration;
				(C)advancement of scientific knowledge and
			 engagement of the general public;
				(D)U.S. Government led launch capability
			 development, including the Space Launch System and the Orion multi-purpose
			 crew
			 vehicle, and partnerships with commercial and international entities;
				(E)advancement of the space frontier and
			 stimulation of commerce; and
				(F)searching outward to further our
			 understanding of the universe and observing Earth to expand knowledge of
			 our
			 home planet.
				3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the National Aeronautics and Space
			 Administration.
			(2)AdministratorThe
			 term Administrator means the Administrator of the National
			 Aeronautics and Space Administration.
			(3)Appropriate committees
			 of CongressThe term appropriate committees of
			 Congress means—
				(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(B)the Committee on Science,
			 Space, and Technology of the House of Representatives.
				(4)ISSThe
			 term ISS means the International Space Station.
			(5)NASAThe
			 term NASA means the National Aeronautics and Space
			 Administration.
			(6)OrionThe
			 term Orion means the multi-purpose crew vehicle described under
			 section 303 of the National Aeronautics and Space Administration
			 Authorization
			 Act of 2010 (42 U.S.C. 18323).
			(7)Space Launch
			 SystemThe term Space Launch System has the meaning
			 given the term under section 3 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18302).
			IAuthorization of
			 appropriations
			101.Fiscal year
			 2014There are authorized to
			 be appropriated to NASA for fiscal year 2014, $18,100,000,000, as
			 follows:
				(1)For Exploration, $4,275,000,000, of
			 which—
					(A)$1,600,000,000 shall be for Space Launch
			 System;
					(B)$1,200,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$350,000,000 shall be for Exploration
			 Ground Systems;
					(D)$325,000,000 shall be for Exploration
			 Research and Development; and
					(E)$800,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $3,832,000,000, of
			 which—
					(A)$3,000,000,000 shall be for the ISS
			 program; and
					(B)$832,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,154,000,000, of
			 which—
					(A)$1,800,000,000 shall be for Earth
			 Sciences;
					(B)$1,400,000,000 shall be for Planetary
			 Science;
					(C)$642,000,000 shall be for
			 Astrophysics;
					(D)$658,000,000 shall be for the James Webb
			 Space Telescope; and
					(E)$654,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $570,000,000.
				(5)For Space Technology, $635,000,000.
				(6)For Education, $136,000,000.
				(7)For Cross-Agency Support Programs,
			 $2,850,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $610,000,000.
				(9)For Inspector General, $38,000,000.
				102.Fiscal year
			 2015There are authorized to
			 be appropriated to NASA for fiscal year 2015, $18,462,000,000, as
			 follows
				(1)For Exploration, $4,522,000,000, of
			 which—
					(A)$1,725,000,000 shall be for Space Launch
			 System;
					(B)$1,225,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$425,000,000 shall be for Exploration
			 Ground Systems;
					(D)$332,000,000 shall be for Exploration
			 Research and Development; and
					(E)$815,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $3,948,000,000, of
			 which—
					(A)$3,103,000,000 shall be for the ISS
			 program; and
					(B)$845,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,234,400,000, of
			 which—
					(A)$1,836,000,000 shall be for Earth
			 Sciences;
					(B)$1,450,000,000 shall be for Planetary
			 Science;
					(C)$670,000,000 shall be for
			 Astrophysics;
					(D)$645,400,000 shall be for the James Webb
			 Space Telescope; and
					(E)$633,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $581,000,000.
				(5)For Space Technology, $650,000,000.
				(6)For Education, $139,800,000.
				(7)For Cross-Agency Support Programs,
			 $2,907,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $441,000,000.
				(9)For Inspector General, $38,800,000.
				103.Fiscal year
			 2016There are authorized to
			 be appropriated to NASA for fiscal year 2016, $18,831,000,000, as
			 follows:
				(1)For Exploration, $4,660,000,000, of
			 which—
					(A)$1,800,000,000 shall be for Space Launch
			 System;
					(B)$1,250,000,000 shall be for the Orion
			 multi-purpose crew vehicle;
					(C)$435,000,000 shall be for Exploration
			 Ground Systems;
					(D)$350,000,000 shall be for Exploration
			 Research and Development; and
					(E)$825,000,000 shall be for Commercial Space
			 Flight.
					(2)For Space Operations, $4,010,000,000, of
			 which—
					(A)$3,196,000,000 shall be for the ISS
			 program; and
					(B)$814,000,000 for Space and Flight
			 Support.
					(3)For Science, $5,315,800,000, of
			 which—
					(A)$1,872,000,000 shall be for Earth
			 Sciences;
					(B)$1,500,000,000 shall be for Planetary
			 Science;
					(C)$686,800,000 shall be for
			 Astrophysics;
					(D)$620,000,000 shall be for the James Webb
			 Space Telescope; and
					(E)$637,000,000 shall be for
			 Heliophysics.
					(4)For Aeronautics, $593,000,000.
				(5)For Space Technology, $665,000,000.
				(6)For Education, $142,000,000.
				(7)For Cross-Agency Support Programs,
			 $2,965,000,000.
				(8)For Construction and Environmental
			 Compliance and Restoration, $441,000,000.
				(9)For Inspector General, $39,200,000.
				IIHuman space flight
			 exploration and operations
			AExploration
				201.Missions and
			 destinations
					(a)In
			 generalCongress reaffirms that the long-term goal of the human
			 space flight and exploration efforts of NASA shall be to expand permanent
			 human
			 presence beyond low-Earth orbit and to do so, where practical, in a manner
			 involving international partners, as stated in section 202(a) of the
			 National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18312(a)).
					(b)Human exploration of
			 MarsSection 202(b) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18312(b)) is
			 amended—
						(1)by striking
			 and at the end of paragraph (3);
						(2)by striking the period at
			 the end of paragraph (4) and inserting ; and; and
						(3)by adding at the end the
			 following:
							
								(5)to achieve human
				exploration of Mars, including the establishment of a capability
			 for human
				habitation on the surface of
				Mars.
								.
						(c)Development of
			 exploration strategy
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, and biennially thereafter, the Administrator shall submit to the
			 appropriate committees of Congress a strategy to achieve the objective
			 under
			 section 202(b)(5) of the National Aeronautics and Space Administration
			 Authorization Act of 2010, as amended (42 U.S.C. 18312(b)(5)) through a
			 series
			 of successive, free-standing, but complementary missions making robust
			 utilization of cis-lunar space and employing the Space Launch System,
			 Orion,
			 and other capabilities provided under titles III, IV, V, and IX of that
			 Act (42
			 U.S.C. 18301 et seq.).
						(2)Strategy
			 requirementsIn developing the strategy under paragraph (1), the
			 Administrator shall include—
							(A)the utility of an
			 expanded human presence in cis-lunar space toward enabling missions to
			 various
			 lunar orbits, the lunar surface, asteroids, the Mars system, and other
			 destinations of interest for future human exploration and development;
							(B)the utility of an
			 expanded human presence in cis-lunar space for economic, scientific, and
			 technological advances;
							(C)the opportunities for
			 collaboration with—
								(i)international
			 partners;
								(ii)private industry;
			 and
								(iii)other Federal agencies,
			 including missions relevant to national security or scientific needs;
								(D)the opportunities
			 specifically afforded by the ISS to support high priority scientific and
			 technological developments useful in expanding and sustaining a human
			 presence
			 in cis-lunar space and beyond;
							(E)a range of exploration
			 mission architectures and approaches for the missions identified under
			 paragraph (1); and
							(F)standards for ensuring
			 crew health and safety, including limits regarding radiation exposure and
			 countermeasures necessary to meet those limits, means and methods for
			 addressing urgent medical conditions or injuries, and other such safety,
			 health, and medical issues that can be anticipated in the conduct of the
			 missions identified under paragraph (1).
							(3)Comparison of mission
			 architectures and approaches
							(A)In
			 generalThe strategy shall include a comparison of mission
			 architectures and approaches identified under paragraph (2)(E) with a
			 primary
			 objective of identifying the architectures and approaches that—
								(i)best support the
			 long-term goal under section 202(a) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18312(a)); and
								(ii)are enabled by the Space
			 Launch System, Orion, and other transportation capabilities and
			 technologies
			 provided under titles III, IV, V, and IX of the National Aeronautics and
			 Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18301 et seq.) and by
			 other
			 capabilities that may be available commercially or internationally.
								(B)FactorsThe
			 comparison of mission architectures and approaches under subparagraph (A)
			 shall
			 include options that assess cost, schedule, safety, sustainability,
			 opportunities for international collaboration, the enabling of new markets
			 and
			 opportunities for U.S. private industry, compelling scientific
			 opportunities or
			 national security considerations and requirements, the flexibility of the
			 architecture to adjust to evolving technologies, leadership, and
			 priorities,
			 and contributions made to U.S. technological excellence, competitiveness,
			 and
			 leadership.
							(C)National security
			 collaborationIn identifying opportunities for collaboration
			 under paragraph (2)(C)(iii), the Administrator, in collaboration with the
			 Secretary of Defense and Director of National Intelligence, shall include
			 a
			 discussion of the work, cost, and schedule required to enable and utilize
			 a
			 cargo variant of the Space Launch System, including the 70-, 105-, and
			 130-metric ton configurations, with both a 5-meter or 8-meter faring.
							(4)Additional
			 requirementsThe strategy shall include—
							(A)technical information as
			 needed to identify interest from the scientific and national security
			 communities; and
							(B)an assessment of the
			 Space Launch System to enable and sustain near-Earth object surveillance
			 of
			 potentially Earth-threatening objects for the purpose of planetary
			 protection.
							202.NASA processing and
			 launch infrastructure
					(a)PolicyIt
			 is the policy of the United States that the Exploration Ground Systems to
			 process and launch the Space Launch System, Orion, and related exploration
			 elements, and the 21st Century Space Launch Complex to enable and
			 facilitate
			 civil, defense, and private launches are complementary efforts to
			 modernize
			 infrastructure, reduce costs, and maintain capabilities for current and
			 future
			 missions.
					(b)Development of the
			 processing and launch support infrastructureIn executing the
			 programs described under subsection (a), the Administrator, to the extent
			 practicable—
						(1)may not exclude the
			 ability of Exploration Ground Systems to support efforts under section
			 305(b)
			 of the National Aeronautics and Space Administration Authorization Act of
			 2010
			 (42 U.S.C. 18325(b));
						(2)shall allow for
			 cost-sharing opportunities by providing multi-use systems and capabilities
			 to
			 current and future users of the 21st Century Space Launch Complex through
			 modernization, refurbishment, or development of infrastructure; and
						(3)shall pursue, in
			 collaboration with local, State, or Federal agencies, or private industry,
			 capabilities and investments that support multiple entities to advance
			 NASA's
			 current and future missions and benefit NASA by creating new
			 partnerships.
						(c)Improvement of
			 launch infrastructure for access to ISS
						(1)In
			 generalThe Administrator shall continue to improve launch
			 infrastructure at United States facilities launching vehicles to resupply
			 the
			 ISS in order to ensure continuous, timely, redundant, and efficient access
			 to
			 the ISS.
						(2)FundingThe
			 budget materials for the Administration in each budget of the President
			 for a
			 fiscal year (as submitted to Congress pursuant to section 1105(a) of title
			 31,
			 United States Code) shall specify the amount required for the
			 Administration
			 for such fiscal year for purposes of paragraph (1).
						203.Naming of the space
			 launch system
					(a)FindingsCongress
			 finds that education and outreach to encourage the next generation of
			 scientists and engineers to become involved in science and space
			 exploration is
			 one of the Administration's most important missions.
					(b)ReportNot
			 later than 30 days after the date of enactment of this Act, the
			 Administration
			 shall submit to the appropriate committees of Congress a plan to engage
			 the
			 public, including science students in elementary and secondary education
			 programs, throughout the United States in naming—
						(1)NASA's overall deep space
			 human exploration program; and
						(2)the Space Launch
			 System.
						204.Report; space suit
			 systemNot later than 90 days
			 after the date of enactment of this Act, the Administration shall submit
			 to the
			 appropriate committees of Congress a report updating Congress on the
			 Constellation Space Suit System. The report shall include justification as
			 to
			 whether another competition to award contracts for the design,
			 development,
			 certification, production, and sustaining engineering of this space suit
			 system
			 is required to meet the needs of NASA's human exploration program.
				BMaximizing ISS
			 utilization
				221.Operation and
			 utilization of the ISS
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)maximum utilization of
			 partnerships, scientific research, commercial applications, and
			 exploration
			 test bed capabilities of the ISS is essential to ensuring the greatest
			 return
			 on investments made by the United States and its international partners in
			 the
			 development, assembly, and operations of that unique facility; and
						(2)every effort should be
			 made to ensure that decisions regarding the service life of the ISS are
			 made on
			 the basis of its projected capability to continue providing effective and
			 productive research and exploration test bed capabilities.
						(b)Continuation of the
			 international space stationCongress reaffirms the policy stated
			 in section 501(a) of the National Aeronautics and Space Administration
			 Authorization Act of 2010 (42 U.S.C. 18351(a)) that it shall be the policy
			 of
			 the United States, in consultation with its international partners in the
			 ISS
			 program, to support full and complete utilization of the ISS through at
			 least
			 2020.
					(c)NASA
			 actionsIn furtherance of the policy under subsection (b), the
			 Administrator shall ensure, to the extent practicable, that the ISS, as a
			 designated national laboratory—
						(1)remains viable as an
			 element of overall exploration and partnership strategies and
			 approaches;
						(2)is considered for use by
			 all NASA mission directorates, as appropriate, for technically appropriate
			 scientific data gathering or technology risk reduction demonstrations;
			 and
						(3)remains an effective,
			 functional vehicle providing research and test bed capabilities for the
			 United
			 States through 2020, up to 2028, and possibly beyond.
						(d)ReportThe
			 Administrator, in consultation with the Office of Science and Technology
			 Policy, shall determine, through analyses and discussions with ISS
			 partners,
			 the feasible and preferred service life of the ISS as a unique scientific,
			 commercial, and exploration-related facility. Not later than 120 days
			 after the
			 date of enactment of this Act, and triennially thereafter, the
			 Administrator
			 shall submit to the appropriate committees of Congress a report that, at a
			 minimum, includes—
						(1)an assessment of whether
			 ISS operations can be extended to at least 2028, including—
							(A)a description of any
			 activities that would be required of the international partnership to
			 ensure
			 that safety requirements are met;
							(B)a general discussion of
			 international partner capabilities and interest in extension, to include
			 the
			 potential for participation by additional countries;
							(C)a review of essential
			 systems or equipment upgrades that would be necessary for ISS extension
			 and
			 utilization to at least 2028;
							(D)an evaluation of the cost
			 and schedule requirements associated with the development and delivery of
			 essential systems or equipment upgrades identified under subparagraph (C);
			 and
							(E)an identification of
			 possible partner contributions and program transitions to provide the
			 upgrades
			 identified under subparagraph (C);
							(2)an evaluation of the
			 potential for expanding the use of ISS facilities to accommodate the needs
			 of
			 researchers and other users, including changes to policies, regulations,
			 and
			 laws that would stimulate greater private and public involvement on the
			 ISS;
			 and
						(3)such other information as
			 may be necessary to fully describe the justification for and feasibility
			 of
			 extending the service life of the ISS, including the potential scientific
			 or
			 technological benefits to the Federal Government or public, or to academic
			 or
			 commercial entities that, within the United States-owned modules of the
			 ISS or
			 in partner-owned facilities of the ISS allocated for United States
			 utilization
			 by international agreement, are or may become engaged in research and
			 testing
			 activities sponsored, conducted, and managed by the Administration or by
			 the
			 ISS management entity.
						(e)Definition of ISS
			 management entityIn this section, the term ISS management
			 entity means the organization with which the Administrator enters into a
			 cooperative agreement under section 504(a) of the National Aeronautics and
			 Space Administration Authorization Act of 2010 (42 U.S.C. 18354(a)).
					222.Research roles and
			 responsibilities
					(a)Sense of
			 CongressIt is the sense of
			 Congress that—
						(1)expansion of the non-NASA utilization of
			 the ISS is critical to maximizing the research potential of the ISS
			 national
			 laboratory and to facilitating expanded commercial activity in low-Earth
			 orbit;
			 and
						(2)in order to expand the non-NASA scientific
			 utilization of ISS research capabilities and facilities, it is essential
			 to
			 clarify the roles and responsibilities of the entities managing research
			 within
			 the U.S. Segment of the ISS.
						(b)Management of the ISS
			 national laboratorySection 504 of the National Aeronautics and
			 Space Administration Authorization Act of 2010 (42 U.S.C. 18354) is
			 amended—
						(1)in subsection (b), by
			 adding at the end the following:
							
								(3)Conflicts of
				interestThe Administrator shall ensure that the liaison function
				under this subsection is implemented in a manner that precludes any
			 conflict of
				interest between the objectives and activities of the entities
			 identified under
				subsection
				(e).
								;
						(2)in subsection
			 (d)(2)—
							(A)by inserting (A)
			 In
			 general.— before If any NASA research
			 plan and adjusting the text accordingly;
							(B)by inserting and
			 subject to subparagraph (B) after Until September 30,
			 2020 in subparagraph (A), as redesignated; and
							(C)by adding at the end the
			 following:
								
									(B)Mutual
				agreementAn exception under subparagraph (A) may only be granted
				if there is mutual agreement between the entities identified under
			 subsection
				(e).
									;
				and
							(3)by adding at the end the
			 following:
							
								(e)Clarification of
				rolesThe organization with which the Administrator enters into a
				cooperative agreement under subsection (a) for management of the
			 ISS national
				laboratory shall be considered a separate and equal partner of any
			 NASA
				organizational entity responsible for management of the NASA
			 research plan
				onboard the
				ISS.
								.
						(c)Report
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to the appropriate committees of
			 Congress a report on the following:
							(A)Options for expanding the
			 Administration’s collaboration with its ISS partners, including—
								(i)providing U.S. personnel
			 expanded access to international partner research facilities; and
								(ii)coordinating research
			 efforts to minimize the duplication of effort, unless duplication is a
			 justified element of the scientific process or essential for backup or
			 redundant capability.
								(B)The potential for
			 increasing ISS crew size to maximize utilization and applications.
							(C)Efforts undertaken by the
			 Administration and the ISS management entity—
								(i)to enhance collaborative
			 research between the Administration and other Federal science agencies,
			 such as
			 the National Institutes of Health and the National Science Foundation;
			 and
								(ii)to expand the use of the
			 ISS national laboratory capabilities by Federal science agencies.
								(2)Definition of ISS
			 management entityIn this subsection, the term ISS
			 management entity means the organization with which the Administrator
			 enters into a cooperative agreement under section 504(a) of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18354(a)).
						223.ISS national
			 laboratory; property rights in inventionsSection 20135 of title 51, United States
			 Code, is amended—
					(1)in subsection (g), by
			 striking Each such waiver and inserting Except as
			 provided under subsection (l), each such waiver; and
					(2)by adding at the end the
			 following:
						
							(l)Waiver of rights to
				inventions; commercial microgravity research
								(1)In
				generalWith respect to any
				invention or class of inventions made or which may be made by any
			 person or
				class of persons in the performance of any non-NASA scientific
			 utilization of
				the ISS national laboratory, the Administrator may waive the
			 license reserved
				by the Administrator under subsection (g), in whole or in part and
			 according to
				negotiated terms and conditions, including the terms and conditions
			 under
				paragraphs (1), (2), (3), and (5) of section 202(c) of title 35, if
			 the
				Administrator finds that the reservation of the license by the
			 Administrator
				would substantially inhibit the commercialization of an invention.
								(2)ConstructionNothing in this subsection shall be
				construed to affect the rights of the Federal Government under any
			 other
				procurement contract, grant, understanding, arrangement, agreement,
			 or
				transaction.
								.
					224.Commercial cargo and
			 crew capabilities
					(a)FindingsCongress finds that—
						(1)NASA’s Commercial Orbital Transportation
			 Services, Cargo Resupply Services, and Commercial Crew Program demonstrate
			 the
			 potential for procuring routine, commercially provided access to the ISS
			 and to
			 low-Earth orbit using innovative and cost-effective development and
			 procurement
			 strategies;
						(2)Federal investments in the U.S. private
			 space industry have the ability to provide for lower cost access to space
			 for
			 researchers and for commercial ventures;
						(3)commercially provided space transportation
			 is critical to maximizing utilization of the ISS;
						(4)encouraging competition among launch
			 service providers and maintaining multiple space transportation options
			 helps
			 to reduce long-term costs to the Federal Government and to induce
			 continual
			 improvement in available private-sector services; and
						(5)consistent with section 201(b) of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (42
			 U.S.C. 18311(b)), maintaining multiple launch service providers helps
			 ensure
			 uninterrupted access to the space environment should a particular
			 provider’s
			 services become unavailable.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that the Administration—
						(1)should continue to support the development
			 of safe, reliable, and cost effective commercial launch capabilities for
			 the
			 primary purpose of securing domestic access to the ISS as quickly and
			 safely as
			 possible; and
						(2)should encourage a viable commercial market
			 for the capabilities under paragraph (1).
						(c)United States
			 policyIt is the policy of
			 the United States that, to foster the competitive development, operation,
			 and
			 improvement of private space transportation services, services for Federal
			 Government access to and return from the ISS, whenever feasible, shall be
			 procured via fair and open competition for well-defined, milestone-based,
			 Federal Acquisition Regulation-based contracts under section 201(a) of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (42
			 U.S.C. 18311(a)).
					(d)Selection of commercial
			 providersIn evaluating
			 commercial space transportation service providers, the Administrator—
						(1)shall aim to minimize the life-cycle costs
			 of obtaining transportation services;
						(2)shall assure compliance with all safety and
			 mission assurance requirements;
						(3)shall consider contractor financial
			 investment into the development of transportation capabilities; and
						(4)for commercial crew transport
			 services—
							(A)shall consider flexibility in design,
			 including sample return capabilities; and
							(B)shall provide a written notification and
			 justification to the appropriate committees of Congress if the price per
			 seat
			 exceeds the cost negotiated by NASA for crew transport in April 2013.
							(5)Strategy for procuring
			 commercial servicesIn
			 implementing the policy under subsection (c), the Administrator shall
			 submit to
			 the appropriate committees of Congress, not later than 120 days after the
			 date
			 of enactment of this Act, a strategy for transitioning from Space Act
			 Agreements to Federal Acquisition Regulation-based contracts for the
			 procurement of crew transportation services to and from the ISS. The
			 strategy
			 shall include—
							(A)a comparison of potential procurement
			 strategies based on—
								(i)maximizing safety and mission
			 assurance;
								(ii)the total projected costs to the Federal
			 Government through 2020, given multiple projections of Government demand
			 for
			 launch services;
								(iii)the feasibility of the procurement strategy
			 and timeline, given projected funding availabilities;
								(iv)the potential for supporting the research
			 and exploration test bed needs of the Federal Government and of the
			 independent
			 entity responsible for ISS national laboratory activities for the purposes
			 described under section 504(d) of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18354(d)); and
								(v)the projected impacts on developing a
			 viable market for commercial launch services;
								(B)an evaluation of the costs and benefits of
			 ensuring the availability of at least 2 U.S.-based launch service
			 providers,
			 considering—
								(i)the potential need for diversified cargo
			 and sample return capabilities, including a soft-landing capability as
			 described under section 404 of the National Aeronautics and Space
			 Administration Authorization Act of 2010 (124 Stat. 2822); and
								(ii)the ability of multiple cargo or crew
			 launch service providers to meet private or non-NASA Government mission
			 requirements and the subsequent benefit to the United States of such
			 ability;
								(C)justification for the procurement strategy
			 selected from among those considered; and
							(D)for the selected procurement strategy,
			 identification of additional or modified authorities, regulations, or
			 guidelines that are necessary for successful implementation.
							COther matters
				231.Safety and mission
			 assurance in human space flight
					(a)FindingsCongress
			 makes the following findings:
						(1)In the early part of the
			 space race, the United States took over 3 years from the launch of the
			 first
			 American satellite, Explorer I, to the launch of the first American to
			 space,
			 Alan B. Shepard, Jr.
						(2)It was known then, as it
			 is now, that the exploration of space by humans is an inherently dangerous
			 endeavor.
						(3)Access to space requires
			 complex propulsion systems, such as the now retired Space Shuttle, which
			 generated over 7,000,000 pounds of thrust.
						(4)Adding humans to the
			 complex systems required to reach space requires additional safeguards,
			 life
			 support systems, and other measures to protect from the harsh environment
			 of
			 space in order to minimize risk to human life.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)meticulousness and
			 attention to detail helps ensure that all humans are safe and protected to
			 the
			 best of the abilities of all those involved in helping achieve the reaches
			 of
			 space;
						(2)those who strive to send
			 humans into space should make every effort to ensure the success of
			 missions
			 and programs through independent safety and mission assurance analyses;
						(3)diligent oversight
			 efforts ensure adherence to safety, reliability, and quality assurance
			 policies
			 and procedures for missions and programs; and
						(4)lessons learned from
			 mishaps and near misses should be implemented into designs, decisions,
			 policy,
			 and procedures to reduce the risk of future incidents that could
			 jeopardize
			 crew safety or mission success.
						232.Launch liability
			 provisions
					(a)Liability
			 extensionSection 50915(f) of title 51, United States Code, is
			 amended by striking December 31, 2013 and inserting
			 December 31, 2016.
					(b)Protection for launch
			 activitiesSubchapter III of
			 chapter 201 of title 51, United States Code is amended by inserting after
			 section 20147 the following:
						
							20148.Indemnification;
				NASA launch services
								(a)In
				generalUnder such regulations in conformity with this section as
				the Administrator shall prescribe taking into account the
			 availability, cost,
				and terms of liability insurance, any contract between the
			 Administration and a
				provider may provide that the United States will indemnify a
			 provider against
				claims (including reasonable expenses of litigation or settlement)
			 by third
				parties for death, bodily injury, or loss of or damage to property
			 resulting
				from activities that the contract defines as unusually hazardous or
			 nuclear in
				nature, but—
									(1)only to the extent that
				such claims are not compensated by liability insurance of the
			 provider;
				and
									(2)only to the extent that
				such claims arise out of the direct performance of the contract.
									(b)LimitationIndemnification
				under subsection (a) may be limited to claims resulting from other
			 than the
				actual negligence or willful misconduct of the provider.
								(c)Terms of
				indemnificationA contract made under subsection (a) that
				provides indemnification shall also provide for—
									(1)notice to the United
				States of any claim or suit against the provider for death, bodily
			 injury, or
				loss of or damage to property; and
									(2)control of or assistance
				in the defense by the United States, at its election, of that suit
			 or
				claim.
									(d)Liability insurance of
				the providerEach provider that is a party to a contract made
				under subsection (a) shall have and maintain liability insurance in
			 such
				amounts as the Administrator shall require to cover liability to
			 third parties
				and loss of or damage to property.
								(e)No indemnification
				without cross-WaiverNotwithstanding subsection (a), the
				Administrator may not indemnify a provider under this section
			 unless there is a
				cross-waiver between the Administration and the provider as
			 described in
				subsection (f).
								(f)Cross-WaiversThe
				Administrator, on behalf of the United States, and its departments,
			 agencies,
				and instrumentalities, may reciprocally waive claims with a
			 provider under
				which each party to the waiver agrees to be responsible, and agrees
			 to ensure
				that its own related entities are responsible, for damage or loss
			 to its
				property for which it is responsible, or for losses resulting from
			 any injury
				or death sustained by its own employees or agents, as a result of
			 activities
				arising out of the performance of the contract.
								(g)Certification of just
				and reasonable amountNo payment may be made under subsection (a)
				unless the Administrator or the Administrator's designee certifies
			 that the
				amount is just and reasonable.
								(h)PaymentsUpon
				the approval by the Administrator, payments under subsection (a)
			 may be made,
				at the Administrator's election, either from—
									(1)funds obligated for the
				performance of the contract concerned;
									(2)funds available for
				research and development not otherwise obligated; or
									(3)funds appropriated for
				such payments.
									(i)Application of certain
				provisionsIf the Administrator requests additional
				appropriations to make payments under this section, then the
			 request for those
				appropriations shall be made in accordance with the procedures
			 established
				under section 50915. The Administrator shall not authorize payments
			 under
				subsection (h) of this section, except to the extent provided in an
				appropriation law or to the extent additional legislative authority
			 is enacted
				providing for such payments. Notwithstanding any other provision of
			 this
				section, all obligations under this section are subject to the
			 availability of
				funds, and nothing in this section shall be interpreted to require
			 obligation
				or payment of funds in violation of the Anti-Deficiency Act (31
			 U.S.C.
				1341).
								(j)Relationship to other
				lawsThe Administrator may not provide indemnification under this
				section for an activity that requires a license or permit under
			 chapter
				509.
								(k)ConstructionThe
				authority to indemnify under this section shall not create any
			 rights in third
				persons that would not otherwise exist by law.
								(l)DefinitionsIn
				this section:
									(1)Launch
				servicesThe term launch services has the meaning
				given the term in section 50902.
									(2)ProviderThe
				term provider means a person that provides domestic launch
				services in support of any space activity the Government carries
			 out for the
				Government, including a subcontractor under a contract containing
			 an
				indemnification provision under subsection (a).
									(3)Related
				entityThe term related entity includes a contractor
				or
				subcontractor.
									.
					(c)Conforming
			 amendmentThe table of
			 contents for subchapter III of chapter 201 of title 51, United States
			 Code, is
			 amended by inserting after the item relating to section 20147 the
			 following:
						
							
								20148. Indemnification; NASA
				launch
				services.
							
							.
					233.Termination
			 liability
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)while NASA’s rate of
			 contract termination is relatively low, the proper management of
			 termination
			 liability is essential to minimizing the government’s cost risk and to
			 ensuring
			 that taxpayer funding properly supports meeting NASA contract performance
			 goals;
						(2)maintaining the
			 Administration’s flexibility in executing termination liability provisions
			 helps NASA to effectively manage its cost risks, given the circumstances
			 relevant to individual contracts;
						(3)current statute provides
			 the Administration with broad leeway in determining the amount of and
			 managing
			 its termination liability reserves; and
						(4)the concerns noted in
			 2011 by the Comptroller General, who found that NASA had not successfully
			 monitored potential termination liability costs or enforced related
			 procedures,
			 must be addressed in order to ensure the best use of taxpayer funds.
						(b)ReportNot
			 later than 90 days after the date of enactment of this Act, the
			 Administrator
			 shall deliver to the appropriate committees of Congress a review of its
			 current
			 termination liability practices and the benefits of potential
			 alternatives. The
			 report shall include –
						(1)an accounting of the
			 total budget currently held in reserve, by either the Administration or a
			 contractor, to cover termination liability for the Space Launch System and
			 Orion programs;
						(2)an accounting of the
			 current cost risk of termination liability for the Space Launch System and
			 Orion programs;
						(3)a description of the
			 guidelines by which the Administration determines the appropriate level of
			 termination liability and monitors potential termination liability costs
			 over
			 the lifetime of a contract;
						(4)a descriptive list of
			 alternative frameworks for managing termination liability, including
			 frameworks
			 wherein neither NASA nor the contractor holds funds in reserve to cover
			 termination liability;
						(5)a comparison
			 demonstrating the benefits and drawbacks of the current and alternative
			 termination liability frameworks; and
						(6)a description of any
			 statutory changes that may be required to implement alternative
			 termination
			 liability frameworks, which may include permitting the Administration to
			 pool
			 reserves across programs or to apply current year appropriations towards
			 liability payments.
						(c)GAO
			 reviewConcurrent with the delivery of the report to the
			 appropriate committees of Congress, the Administration shall submit the
			 report
			 for review by the Comptroller General. Not later than 30 days after the
			 date
			 that NASA receives the report, the Comptroller General shall deliver to
			 Congress an assessment of the potential for continued improvement relative
			 to
			 the previous GAO review of NASA termination liability, conducted in
			 2011.
					IIIScience
			AEarth Science
				301.Earth science
					(a)FindingsCongress
			 finds that—
						(1)continuous, long-term
			 Earth observation data supports the preparation for and management of
			 natural
			 and human-induced disasters, benefits resource management and agricultural
			 forecasting, improves our understanding of climate, and encourages
			 environmental and economic sustainability;
						(2)due to the scope of
			 activities required, Earth science research and Earth observation are
			 multi-agency endeavors requiring significant cooperation and information
			 sharing among government, international, and scientific community
			 partners;
						(3)in developing Earth
			 observation technologies, conducting Earth science satellite missions, and
			 providing research products to the scientific community, NASA plays a
			 crucial
			 role in advancing Earth science; and
						(4)the loss of observational
			 capabilities in Earth science, as predicted by the National Research
			 Council’s
			 midterm update to its Earth Science Decadal Survey, risks reversing gains
			 in
			 weather forecast accuracy, reducing disaster response capabilities, and
			 creating an irreversible gap in Earth science data.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)given the importance of
			 Earth science and Earth observation data, NASA Earth science efforts—
							(A)should be conducted in
			 coordination with other Federal agencies; and
							(B)should be cognizant of
			 international efforts and the needs of the scientific and businesses
			 communities; and
							(2)whenever feasible, NASA
			 and other Federal agencies should consider the potential for reducing
			 costs by
			 purchasing commercially available Earth science data and services while
			 maintaining free and open data policies.
						(c)Mission
			 prioritization
						(1)National strategy for
			 Earth observationThe Office of Science and Technology Policy, in
			 implementing its National Strategy for Earth Observation and in developing
			 a
			 National Plan for Civil Earth Observations, shall prioritize Federal Earth
			 science and observation investments based on—
							(A)its assessment of Earth
			 science and observation data requirements;
							(B)the capability
			 requirements as identified by the National Academies decadal surveys;
							(C)the projected costs of
			 Earth science missions and data gathering activities; and
							(D)the projected and
			 available budgets.
							(2)National plan for civil
			 Earth observationsThe Administration, in prioritizing future
			 Earth science and Earth observation missions and technology development
			 under
			 the National Plan for Civil Earth Observations and chapter 201 of title
			 51,
			 United States Code, shall consider potential cost-reduction opportunities,
			 including—
							(A)if feasible, co-locating
			 Earth science sensors on other satellites; and
							(B)purchasing commercially
			 available services, such as launch access to orbital and sub-orbital
			 space, and
			 Earth science data with free and open data policies.
							(d)Deep space climate
			 observatoryThe Administrator shall continue to develop and
			 integrate the National Institute of Standards and Technology Advanced
			 Radiometer, the Earth Polychromatic Imaging Camera, and related hardware
			 and
			 software onto the Deep Space Climate Observatory.
					302.Land remote
			 sensing
					(a)Reaffirmation of
			 findingCongress reaffirms the finding in section 2(1) of the
			 Land Remote Sensing Policy Act of 1992 (Public Law 102–555; 106 Stat.
			 4163; 15
			 U.S.C. 5601), namely, that [t]he continuous collection and utilization
			 of land remote sensing data from space are of major benefit in studying
			 and
			 understanding human impacts on the global environment, in managing the
			 Earth's
			 natural resources, in carrying out national security functions, and in
			 planning
			 and conducting many other activities of scientific, economic, and social
			 importance.
					(b)FindingsCongress
			 makes the following findings:
						(1)Since 1972, the Landsat
			 program has provided standardized scientific data, the continuity of which
			 is
			 essential to ensuring the value of Landsat in monitoring the environment,
			 modeling and detecting changes in the global supply of natural resources,
			 and
			 updating maps relevant to national security.
						(2)Landsat data engages and
			 benefits a broad group of national stakeholders, from Landsat data
			 processors
			 in South Dakota to coastal restoration planners in Louisiana, forest
			 managers
			 in Colorado, Texas, and West Virginia, fire risk assessors in California,
			 and
			 beyond.
						(3)The May 2013
			 operationalization of Landsat 8 is especially notable given the dramatic
			 increase in the usage and economic value of Landsat data which has
			 occurred
			 since the 2008 adoption of free and open data policies.
						(4)Rapidly proceeding with
			 the definition and construction of the next global land-imaging system,
			 Landsat
			 9 offers the potential for cost savings by taking advantage of the
			 standing
			 infrastructure and flight hardware used to construct Landsat 8 to sustain
			 the
			 highly successful Landsat partnership between the Administration and the
			 United
			 States Geological Survey.
						(5)According to the report
			 of the National Academies of Sciences entitled Future U.S. Workforce on
			 Geospatial Intelligence, remote sensing is one of the 5 core areas on
			 which the current production and analysis of geospatial intelligence
			 relies.
						(c)System definition and
			 procurement of next global land-imaging systemThe Administrator
			 shall use existing studies and data to initiate system definition and
			 procurement of the next global land-imaging system in a manner consistent
			 with
			 continuing Earth remote sensing data collection over multi-decade time
			 periods.
					(d)Support for education
			 in remote sensing disciplinesThe Administrator shall, to the
			 extent practicable within funds available to the Administration, seek
			 partnerships with institutions of higher education, and other Federal
			 agencies,
			 to support education of the next generation of remote sensing engineers,
			 scientists, and analysts.
					BSpace Science
				321.Human exploration and
			 science collaborationThe
			 Administrator shall ensure that the Science Mission Directorate and the
			 Human
			 Exploration and Operations Mission Directorate coordinate in researching
			 and
			 reducing the risks that space exploration beyond low-Earth orbit pose to
			 astronaut health. Not later than 90 days after the date of enactment of
			 this
			 Act, the Administrator shall provide to the appropriate committees of
			 Congress
			 a report detailing the results of previous research in this area and
			 identifying opportunities for future science missions to contribute to the
			 understanding of these risks.
				322.Maintaining a balanced
			 space science portfolio
					(a)In
			 generalSection 803 of the
			 National Aeronautics and Space Administration Authorization Act of 2010
			 (124
			 Stat. 2832) is amended to read as follows:
						
							803.Overall science
				portfolio; sense of Congress
								Congress reaffirms its sense that a
				balanced and adequately funded set of activities, consisting of
			 research and
				analysis grants programs, technology development, small, medium,
			 and large
				space missions, and suborbital research activities, contributes to
			 a robust and
				productive science program and serves as a catalysis for innovation
			 and
				discovery. The Administrator should set science priorities by
			 following the
				guidance provided by the scientific community through the National
			 Academies’
				decadal
				surveys.
								.
					(b)Conforming
			 amendmentThe item relating to section 803 in the table of
			 contents in section 1(b) of the National Aeronautics and Space
			 Administration
			 Authorization Act of 2010 (124 Stat. 2806) is amended by striking
			 Overall science portfolio-sense of the Congress and inserting
			 Overall science portfolio; sense of Congress.
					323.Science mission
			 extensionsSection 30504 of
			 title 51, United States Code is amended to read as follows:
					
						30504.Assessment of
				science mission extensions
							(a)AssessmentThe Administrator shall carry out biennial
				reviews within each of the Science divisions to assess the cost and
			 benefits of
				extending the date of the termination of data collection for those
			 missions
				that have exceeded their planned mission lifetime. In conducting
			 these
				assessments, the Administrator shall consider—
								(1)the potential continued benefit of
				instruments on missions that are beyond their planned mission
			 lifetime;
				and
								(2)the cost and schedule impacts, if any, of
				mission extension on other NASA activities and science missions.
								(b)Consultation
				requirementWhen deciding
				whether to extend science missions with an operational component,
			 the
				Administrator shall consult with the National Oceanic and
			 Atmospheric
				Administration and any other affected Federal
				agency.
							.
				324.Planetary
			 science
					(a)FindingsCongress
			 finds that—
						(1)Administration support
			 for planetary science is critical to enabling greater understanding of the
			 solar system and its origin;
						(2)the United States leads
			 the world in planetary science and can augment its success with
			 appropriate
			 international partnerships;
						(3)a mix of small-, medium-,
			 and large-planetary science missions is required to sustain a steady
			 cadence of
			 planetary exploration; and
						(4)robotic planetary
			 exploration is a key component of preparing for future human
			 exploration.
						(b)Mission
			 prioritiesIn accordance with the priorities established in the
			 most recent decadal survey for planetary science, the Administrator shall
			 ensure, to the greatest extent practicable, the completion of a balanced
			 set of
			 Discovery, New Frontiers, and flagship missions. Consistent with this
			 balanced
			 mix of missions and maintaining the continuity of scientific data and
			 steady
			 development of capabilities and technologies, the Administrator may seek,
			 if
			 necessary, adjustments to mission priorities, schedule, and scope in light
			 of
			 changing budget projections.
					(c)InstrumentationTo
			 support its science mission priorities, the Administration shall invest in
			 a
			 sustained program to develop or mature scientific instrument capabilities,
			 as
			 delineated in the NASA Science Instruments, Observatories, and Sensor
			 Systems
			 Roadmap.
					325.Space weather
					(a)OSTP
			 roadmapIn coordination with NASA, the National Oceanic and
			 Atmospheric Administration, and other relevant Federal agencies, the
			 Director
			 of the Office of Science and Technology Policy, not later than 24 months
			 after
			 the date of enactment of this Act, shall deliver to the appropriate
			 committees
			 of Congress a roadmap for developing and deploying space weather
			 forecasting
			 technologies. The roadmap shall, at a minimum—
						(1)aim to relieve capability
			 gaps identified by the National Space Weather Program Council review of
			 space
			 weather observing systems, as requested by the National Aeronautics and
			 Space
			 Administration Authorization Act of 2010 (42 U.S.C. 18301 et seq.); and
						(2)consider ongoing and
			 future requirements for space weather modeling, monitoring, and
			 prediction.
						(b)NASA technology
			 roadmapsThe Administration shall update and further develop its
			 technology roadmaps as required to address mitigating a wide range of
			 space
			 weather effects on both satellites and spacecraft.
					(c)Alert
			 protocolThe Director of the Office of Science and Technology
			 Policy shall coordinate relevant Federal agencies to propose protocols for
			 communicating and responding to space weather forecasts. Protocol
			 assessment
			 shall consider the needs of both government and private sector entities.
			 The
			 Director of the Office of Science and Technology Policy shall deliver a
			 report
			 on proposed protocols to Congress not later than 24 months after the date
			 of
			 enactment of this Act.
					326.James Webb space
			 telescopeIt is the sense of
			 Congress that—
					(1)the James Webb Space Telescope will
			 significantly advance our understanding of star and planet formation,
			 improve
			 our knowledge of the early universe, and support U.S. leadership in
			 astrophysics;
					(2)significant progress has
			 been made with regard to overcoming the James Webb Space Telescope’s
			 technical
			 challenges and in improving NASA management oversight;
					(3)the on-time and on-budget
			 completion of the James Webb Space Telescope should remain a top NASA
			 priority;
			 and
					(4)consistent with annual
			 Government Accountability Office reviews of the James Webb Space Telescope
			 program, the Administrator should continue to improve the James Webb Space
			 Telescope's cost and schedule estimates and oversight procedures in order
			 to
			 enhance NASA’s ability to successfully deliver the James Webb Space
			 Telescope
			 on time and on budget.
					327.University class
			 science missions
					(a)Sense of
			 CongressIt is the sense of Congress that principal
			 investigator-led suborbital and small orbital science missions, including
			 CubeSat, University Explorer (UNEX), Small Explorer (SMEX), and Venture
			 class
			 missions, offer valuable, lower-cost opportunities to advance science,
			 train
			 the next generation of scientists and engineers, and provide opportunities
			 for
			 program participants to acquire skills in systems engineering and systems
			 integration that are critical to maintaining the Nation’s leadership in
			 space.
			 The use of public-private partnerships and commercial contracting are
			 important
			 means for sustaining lower costs.
					(b)Review of principal
			 investigator led suborbital and small orbital science missions
						(1)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator, in collaboration with the Director of the
			 National
			 Science Foundation, shall enter into an arrangement with the National
			 Academy
			 of Sciences to conduct a review of suborbital and small orbital science
			 missions, including those described under subsection (a).
						(2)RequirementsThe
			 review under paragraph (1) shall include the following:
							(A)The status, capability,
			 and availability of existing suborbital and small orbital science mission
			 programs in which the missions are led by principal investigators and
			 enable
			 significant participation by university scientists and students.
							(B)The opportunities that
			 suborbital and small orbital science missions provide for scientific
			 research,
			 training, and education, including scientific and engineering workforce
			 development.
							(C)The use of commercial
			 applications, such as hosted payloads, free flyers, data buys, secondary
			 payloads, and commercial launches further the goals of suborbital and
			 small
			 orbital science missions, while preserving the principle of independent
			 peer
			 review as the basis for mission selection.
							(c)Report
						(1)In
			 generalNot later than 15 months after the date of enactment of
			 this Act, the Administrator and the Director of the National Science
			 Foundation
			 shall submit to the appropriate committees of Congress a report on the
			 review
			 required by this section.
						(2)ContentsThe
			 report shall include—
							(A)a summary of the review
			 under subsection (b);
							(B)the findings of the
			 Administrator and the Director of the National Science Foundation with
			 respect
			 to that review; and
							(C)recommendations regarding
			 principal investigator led suborbital and small orbital science missions
			 conducted by the Administration and the National Science Foundation.
							IVAeronautics
			401.NASA
			 aeronautics
				(a)FindingsCongress
			 finds that—
					(1)aviation is vital to the
			 United States economy, with the industry supporting nearly 1,000,000 jobs,
			 conducting nearly 10,000,000 commercial flights per year within the United
			 States alone, and contributing to the aerospace industry’s positive trade
			 balance in 2012;
					(2)in helping test and
			 mature new technologies for quiet and efficient air transportation, NASA’s
			 Aeronautics Research Mission Directorate addresses major aviation trends,
			 such
			 as the rapid growth in passengers, increasing fuel costs, and the demand
			 for
			 faster vehicles;
					(3)the Directorate works
			 closely with industry and academia to address long-term challenges to the
			 air
			 transportation system that require improving aviation safety, increasing
			 the
			 capacity of the increasingly crowded national airspace system, and
			 reducing
			 environmental impacts;
					(4)through its Aeronautics
			 Test Program, the Directorate manages the flight operations and test
			 infrastructure at 4 NASA centers, providing both NASA and its industry
			 partners
			 with access to critical facilities;
					(5)NASA’s contribution to
			 aeronautics is evidenced in the use of its technologies in almost every
			 modern
			 aircraft; and
					(6)the Directorate has
			 identified otherwise unknown safety issues and helped optimize aircraft
			 routes,
			 yielding millions of dollars in potential savings to airlines and
			 benefitting
			 passengers.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Aeronautics Research
			 Mission Directorate builds on the successful legacy of NASA’s predecessor,
			 the
			 National Advisory Committee for Aeronautics, which worked closely with
			 industry
			 partners to advance both military and civil aviation until its dissolution
			 in
			 1958;
					(2)NASA aeronautics
			 research, development, and test activities, including investments into
			 composite structures, new fuels, and innovative aircraft concepts, must
			 continue in order to support U.S. leadership in aviation;
					(3)the Directorate’s efforts
			 to collaborate with the aviation industry to gather and analyze data and
			 to
			 prototype and test algorithms that optimize flight routes, manage air
			 traffic,
			 and account for weather impacts are critical to supporting the safe use of
			 the
			 national airspace;
					(4)continued cooperation
			 between NASA’s Aeronautics Research Mission Directorate and the Federal
			 Aviation Administration is vital to providing the data and tools necessary
			 to
			 best regulate the national airspace and to ensure that new technologies
			 are
			 effectively tested and acquire timely regulatory approval; and
					(5)continued cooperation
			 between NASA’s Aeronautics Research Mission Directorate and the Department
			 of
			 Defense is vital to providing technical expertise, research, and
			 experimental
			 and test facilities for a broad range of aeronautics research and
			 development,
			 including hypersonics and rotorcraft.
					(c)Advanced
			 Composites Project
					(1)In
			 generalThe Administrator shall carry out an Advanced Composites
			 Project to accelerate the use of advanced composite materials in aircraft.
			 To
			 implement the project, the Administrator shall enter into a public-private
			 partnership between the Administration and appropriate private sector
			 entities.
			 The partnership shall be called the Advanced Composites
			 Consortium.
					(2)Participation and
			 coordination with other Federal agenciesThe partnership to
			 implement the project—
						(A)may include other Federal
			 agencies if the Administrator determines that the participation of such
			 agencies in the partnership will further the purpose of the partnership;
			 and
						(B)shall coordinate with the
			 Joint Advanced Materials and Structures Center of Excellence of the
			 Federal
			 Aviation Administration.
						(3)PurposeThe
			 purpose of the Advanced Composites Project shall be to accelerate the
			 development and certification of advanced composite materials and
			 structures
			 for use in commercial and military aircraft. The partnership shall foster
			 collaboration with the private sector, and with other Federal agencies, in
			 order to accomplish the purpose of the project.
					VSpace technology
			501.Space
			 technology
				(a)Sense of
			 CongressIt is the sense of the Congress that—
					(1)previous investments in
			 space technologies have not only enabled space exploration and research
			 missions, but also have improved the quality of life on Earth;
					(2)by improving
			 affordability, reliability, and operational capability, continued space
			 technology developments will enable NASA missions that otherwise would be
			 unachievable;
					(3)investments in space
			 technology engage the talent of the Administration and of the Nation’s
			 academic
			 and business enterprises; and
					(4)space technology roadmaps
			 serve as a useful framework for NASA, academic, and industry development
			 efforts.
					(b)Space technology
			 directiveTo advance NASA’s space exploration and space research
			 goals, the Administrator shall continue a program with responsibility for
			 NASA
			 investments in space technologies and capabilities. To the greatest extent
			 possible, the Administrator shall synergize all NASA space technology
			 investments, encourage collaboration in space technology development with
			 academia and industry, and minimize duplication of space technology
			 development
			 efforts across the Administration and the private sector unless
			 duplication is
			 required to maintain mission safety, security, or backup capability.
				(c)Space technology
			 roadmap reportIn carrying out the policy under subsection (b),
			 the Administrator shall submit to the appropriate committees of Congress,
			 not
			 later than 24 months after the date of enactment of this Act, a progress
			 report
			 on the development, testing, and demonstration of the 14 technological
			 areas of
			 the Space Technology Roadmaps.
				(d)Flight
			 opportunities
					(1)Development of
			 payloadsIn order to do necessary research, the Administrator
			 shall continue and, as appropriate, expand the development of technology
			 payloads that investigate improved capabilities and scientific research.
					(2)Flight opportunities
			 for payloadsThe Administrator shall provide flight opportunities
			 for such payloads to microgravity environments and suborbital altitudes as
			 authorized by section 907 of the National Aeronautics and Space
			 Administration
			 Authorization Act of 2010 (42 U.S.C. 18405).
					(e)Report
			 repealNotwithstanding any other provision of law, the
			 Administration is not required to compile or submit the annual report on
			 the
			 Innovative Partnerships Program under section 1107(c) of the National
			 Aeronautics and Space Administration Authorization Act of 2008 (122 Stat.
			 4779).
				VIEducation
			601.Education and outreach
			 activities
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Administration is
			 uniquely recognized in the educational and global communities for its
			 aerospace
			 knowledge, passionate workforce, and unique capabilities and facilities;
					(2)U.S. competitiveness in
			 aerospace requires engaging the science, technology, engineering, and
			 mathematics (STEM) talent in all States and jurisdictions;
					(3)the Administration’s
			 education and outreach programs, including the Experimental Program to
			 Stimulate Competitive Research (EPSCoR) and the Space Grant College and
			 Fellowship Program, reflect the Administration’s successful commitment to
			 growing and diversifying the national science and engineering workforce;
					(4)the Administration’s
			 outreach efforts to underrepresented and underserved communities, by
			 helping
			 minorities to pursue higher education in STEM fields and to attain STEM
			 careers, benefit the overall national workforce; and
					(5)the Administration’s
			 efforts to improve the management and execution of its education portfolio
			 and
			 to evaluate program success using evidence-based approaches should
			 continue.
					(b)In
			 generalThe Administration shall—
					(1)continue to execute its
			 educational and outreach programs, including providing a wide range of
			 academic
			 research opportunities and engaging the public interest in science,
			 technology,
			 engineering and mathematics;
					(2)continue to collaborate
			 with minority institutions (as defined in section 365 of title III of the
			 Higher Education Act of 1965 (20 U.S.C. 1067k) to increase student
			 participation in science, technology, engineering, and mathematics; and
					(3)seek partnerships with
			 industry, academia, and with other communities to best respond to the
			 Nation’s
			 aerospace-related educational and workforce needs.
					(c)Space
			 grantTo enhance the United States STEM education and workforce,
			 the Administrator shall continue to operate the National Space Grant
			 College
			 and Fellowship program through a national network consisting of a
			 state-based
			 consortium in each State (as defined under section 40302 of title 51,
			 United
			 States Code). The program shall provide hands-on research, training, and
			 education programs, use measurable outcomes to gauge success, and allow
			 States
			 flexibility in its execution.
				VIIOther matters
			701.Sense of Congress on
			 NASA's cross agency support
				(a)FindingsCongress
			 makes the following findings:
					(1)Cross Agency Support
			 operates and maintains the Administration’s centers and facilities,
			 including
			 headquarters, enabling the accomplishment of the Administration’s missions
			 while protecting human health and the environment.
					(2)Cross Agency Support
			 provides for the unique facilities, skilled personnel, and administrative
			 support that NASA programs, research, and development activities require
			 at the
			 centers.
					(3)Cross Agency Support
			 provides the Administration with the capability to improve mission success
			 by
			 supplying safety and mission assurance, engineering technical authority,
			 and
			 health and medical oversight across all of NASA's programs, research, and
			 operations.
					(4)The Orbital Debris
			 Program Office is located in Cross Agency Support and leads the
			 Administration’s effort in addressing the orbital debris issue, which is
			 an
			 issue resulting from over 50 years of spaceflight.
					(5)Cross Agency Support
			 delivers the information technology services used throughout the
			 Administration
			 that allow its workforce to work and communicate efficiently and
			 effectively,
			 not only internal to the Administration, but with the citizens of the
			 world
			 which provides them the opportunity to be included and participate in the
			 Administration’s accomplishments.
					(6)The Administration’s
			 public affairs, located in Cross Agency Support, provided worldwide live
			 coverage of the Curiosity Rover’s landing on Mars, the largest rover ever
			 sent
			 to Mars, in August of 2012.
					(7)The authority and
			 execution of the Administration’s offices responsible for finance, budget,
			 acquisition, external relations, legislative affairs, training, security,
			 and
			 human capital management are performed under Cross Agency Support.
					(b)Sense of
			 CongressIt is the sense of Congress that—
					(1)Cross Agency Support
			 represents a variety of functions vital to the strength and success of the
			 Administration and is essential to the Administration’s vision;
					(2)the centers and
			 facilities in the Administration are a vital part of the many advances in
			 science and technology the Administration has provided and continues to
			 provide
			 to this Nation and the world since the Administration was created in
			 1958;
					(3)at the Administration’s
			 core is safety and mission success that, through Cross Agency Support, is
			 carried out by the highly talented and dedicated workforce at the
			 Administration’s centers and facilities;
					(4)as the Administration
			 looks to continue international, interagency, and industry cooperation and
			 partnerships, Cross Agency Support will continue to provide the overseeing
			 and
			 execution of these efforts; and
					(5)Cross Agency Support be
			 given the necessary resources to keep the Administration capable of
			 meeting the
			 goals set forth by Congress and continue to be a global leader in space
			 and
			 aeronautics.
					702.Space communications
			 network
				(a)PlanThe
			 Administrator shall prepare an updated plan for NASA’s near-Earth, space,
			 and
			 deep space communications network and infrastructure. The plan shall—
					(1)identify steps to sustain
			 the existing network and infrastructure;
					(2)assess the capabilities,
			 including any upgrades, needed to support NASA’s programs;
					(3)identify priorities for
			 how resources should be used to implement the plan; and
					(4)assess the impact on
			 missions if resources are not secured at the level needed.
					(b)TransmittalNot
			 later than 270 days after the date of enactment of this Act, the
			 Administrator
			 shall transmit the plan to the appropriate committees of Congress.
				703.Astronaut occupational
			 healthcare
				(a)In
			 generalChapter 313 of title
			 51, United States Code, is amended by adding at the end the following:
					
						31303.Astronaut
				occupational healthcare
							(a)In
				generalNotwithstanding any
				other provision of law, the Administrator, as the Administrator
			 considers
				necessary, may provide for the medical monitoring, diagnosis, and
			 treatment of
				a crewmember for conditions that the Administrator considers
			 associated with
				human space flight, including scientific and medical tests for
			 psychological
				and medical conditions.
							(b)RecordsConsistent with applicable Federal privacy
				laws, the Administration shall retain access to all medical records
			 and other
				health data from the provision of healthcare under subsection (a).
							(c)Definition of
				crewmemberIn this section,
				the term crewmember means—
								(1)a former NASA
				astronaut/payload specialist who has flown on at least 1 space
			 mission;
								(2)a management NASA
				astronaut who has flown at least 1 space mission and is currently
			 employed by
				the U.S. Government; or
								(3)an active NASA
				astronaut/payload specialist assigned, waiting assignment, or
			 training for an
				assignment to a NASA human space
				flight.
								.
				(b)Conforming
			 amendmentThe table of
			 contents for chapter 313 of title 51, United States Code, is amended by
			 adding
			 after the item relating to section 31302 the following:
					
						
							31303. Astronaut occupational
				healthcare.
						
						.
				704.Helium capture and
			 recovery
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall submit to the appropriate committees of
			 Congress an agency-wide plan to recover and recycle helium, whenever
			 possible,
			 that the Administration uses or will use in current, planned, and future
			 experimentation, tests, launches, and operations.
				(b)ConsiderationsIn
			 developing the plan under subsection (a), the Administrator shall consider
			 how
			 modifications, updates, or new lifecycle designs for engines, balloons,
			 airships, or other future programs can be designed or operated to recover
			 and
			 recycle helium.
				705.Information technology
			 governance
				(a)Sense of
			 CongressIt is the sense of Congress that effective information
			 technology governance is critical to ensuring information security,
			 decreased
			 costs, and overall mission assurance. The June 5, 2013, NASA Office of
			 Inspector General audit, NASA’s Information Technology
			 Governance, found that the NASA Chief Information Officer has limited
			 oversight and control over a majority of the Administration’s information
			 technology assets and cannot enforce security measures across the agency’s
			 computer networks. For nearly 2 decades, the Administration has operated
			 under
			 a decentralized information technology governance structure that has
			 resulted
			 in increased costs and inadequate security. At the same time,
			 centralization of
			 information technology governance has resulted in increased security and
			 lower
			 operating costs at other agencies.
				(b)Information technology
			 governanceThe Administrator shall, in consultation with Mission
			 Directorate and NASA Center Chief Information Officers—
					(1)ensure the Agency Chief
			 Information Officer has the appropriate resources and visibility to
			 oversee
			 agency-wide information technology operations and investments;
					(2)establish a direct line
			 of report between the Agency Chief Information Officer and the
			 Administrator;
					(3)establish a minimum
			 monetary threshold for all agency information technology investments over
			 which
			 the Agency Chief Information Officer shall have final approval; and
					(4)consider appropriate
			 revisions to the charters of information technology boards and councils
			 that
			 inform information technology investment and operation decisions.
					706.Improvements to
			 baselines and cost controls breach reporting processSection 30104 of title 51, United States
			 Code is amended—
				(1)in subsection (d)(3)—
					(A)by striking the
			 notification; and
					(B)by inserting the notification and a
			 timeline by which the Administrator intends to make the determination,
			 report,
			 and analysis under subsection (e) before the period at the end;
					(2)in subsection (e)(1), by striking
			 Not later than 30 days after receiving a written notification under
			 subsection (d)(2) and inserting In accordance with the timeline
			 under subsection (d)(3);
				(3)in subsection (e)(1)(A), by striking
			 not later than 15 days after making the determination and
			 inserting in accordance with the timeline under subsection
			 (d)(3);
				(4)in subsection (e)(2), by striking
			 not later than 6 months after the Administrator makes a determination
			 under this subsection and inserting in accordance with the
			 timeline under subsection (d)(3); and
				(5)in subsection (f), by inserting or
			 an annual budget request that reflects this growth after a
			 report under subsection (e)(1)(A).
				707.Infrastructure
				(a)Sense of
			 CongressIt is the sense of Congress that—
					(1)the Administration has a
			 role in providing access to unique or specialized laboratory capabilities
			 that
			 are not yet economically viable for purchase by commercial entities and
			 therefore are not available outside of NASA;
					(2)the Administration must
			 improve the condition of its relevant facilities and infrastructure to
			 maintain
			 the competitiveness of the U.S. aerospace industry;
					(3)to ensure continued
			 researcher access to reliable and efficient world-class facilities, the
			 Administration should continue to seek to establish strategic partnerships
			 with
			 other Federal agencies, academic institutions, and industry, as
			 appropriate;
			 and
					(4)decisions regarding
			 whether to dispose of, maintain, or modernize existing facilities and
			 other
			 infrastructure must be made in the context of meeting the future needs of
			 the
			 Administration.
					(b)PlanNot
			 later than 1 year after the date of enactment of this Act, the
			 Administrator
			 shall submit to the appropriate committees of Congress a plan for
			 retaining,
			 acquiring, or disposing of the facilities, laboratories, equipment, test
			 capabilities, and other infrastructure necessary to meet the
			 Administration's
			 mandates and its current and future missions. The plan shall—
					(1)identify the
			 Administration's future infrastructure needs, including facilities,
			 laboratories, equipment, and test capabilities;
					(2)include a strategy for
			 identifying and removing unnecessary or duplicative infrastructure
			 consistent
			 with the national strategic direction under the National Space Policy, the
			 National Aeronautics Research, Development, Test and Evaluation
			 Infrastructure
			 Plan, the National Aeronautics and Space Administration Authorization Act
			 of
			 2010, title 51 of the United States Code, and other Administration-related
			 law;
					(3)include a strategy for
			 the maintenance, repair, upgrading, and modernization of the
			 Administration’s
			 facilities, laboratories, equipment, and other infrastructure not being
			 excessed or disposed of;
					(4)recommend criteria for
			 prioritizing deferred maintenance tasks and for upgrading or modernizing
			 facilities, laboratories, equipment, and other infrastructure;
					(5)include an assessment ,
			 including cost-effectiveness, of any modifications needed to maximize the
			 use
			 of facilities, laboratories, equipment, and other infrastructure that
			 offer
			 unique and highly specialized benefits to the aerospace industry and the
			 public; and
					(6)include recommendations
			 for implementation, including a timeline, milestones, and an estimate of
			 the
			 resources required for carrying out the plan.
					(c)Establishment of
			 capital fundsThe Administrator shall establish a capital fund at
			 each of NASA’s field centers for the modernization of facilities,
			 laboratories,
			 equipment, and other infrastructure in accordance with the plan under
			 subsection (b). The Administrator shall ensure, to the greatest extent
			 practicable, that any financial savings achieved by closing an outdated or
			 surplus facility at a NASA field center is made available to that field
			 center’s capital fund for the purpose of modernizing that field center’s
			 facilities, laboratories, equipment, and other infrastructure in
			 accordance
			 with the plan under subsection (b).
				708.Commercial launch
			 cooperation
				(a)In
			 generalChapter 505 of title 51, United States Code, is amended
			 by adding at the end the following:
					
						50507.Commercial launch
				cooperation
							(a)Authority for
				agreements relating to space transportation
				infrastructureNotwithstanding section 50504, the
				Administrator—
								(1)may enter into an
				agreement with a covered entity to provide the covered entity with
			 support and
				services related to the space transportation infrastructure of the
				Administration; and
								(2)at the request of the
				covered entity, may include that support and services in the launch
			 and reentry
				range support requirements of the Administration if—
									(A)the Administrator
				determines that including that support and services in the
			 requirements—
										(i)is in the best interest
				of the Federal Government;
										(ii)does not interfere with
				the requirements of the Administration; and
										(iii)does not compete with
				the commercial space activities of other covered entities, unless
			 that
				competition is in the national security interests of the United
			 States;
				and
										(B)any commercial
				requirement included in the agreement has full non-Federal funding
			 before the
				execution of the agreement.
									(b)Contributions
								(1)In
				generalThe Administrator may enter into an agreement with a
				covered entity on a cooperative and voluntary basis to accept
			 contributions of
				funds, services, and equipment to carry out this section.
								(2)Use of
				contributionsAny funds, services, or equipment accepted by the
				Administrator under this subsection—
									(A)may be used only for the
				objectives specified in this section in accordance with terms of
			 use set forth
				in the agreement entered into under this subsection; and
									(B)shall be managed by the
				Administrator in accordance with regulations of the Administration.
									(3)Requirements with
				respect to agreementsAn agreement entered into with a covered
				entity under this subsection shall—
									(A)address the terms of use,
				ownership, and disposition of the funds, services, or equipment
			 contributed
				pursuant to the agreement; and
									(B)include a provision that
				the covered entity will not recover the costs of its contribution
			 through any
				other agreement with the United States.
									(c)Annual
				reportNot later than January 31 of each year, the Administrator
				shall submit to its congressional oversight committees a report on
			 the funds,
				services, and equipment accepted and used by the Administrator
			 under this
				section during the preceding fiscal year.
							(d)RegulationsThe
				Administrator shall prescribe regulations to carry out this
			 section.
							(e)Definition of covered
				entityIn this section, the term covered entity
				means a non-Federal entity that—
								(1)is organized under the
				laws of the United States or of any jurisdiction within the United
			 States;
				and
								(2)is engaged in commercial
				space
				activities.
								.
				(b)Clerical
			 amendmentThe table of contents for chapter 505 of title 51,
			 United States Code, is amended by adding after the item relating to
			 section
			 50506 the following:
					
						
							50507. Commercial launch
				cooperation.
						
						.
				  
				709.Knowledge
			 management
				(a)Sense of
			 CongressIt is the sense of
			 the Congress that—
					(1)the Administration's success relies heavily
			 on the accumulated technical knowledge of its skilled civil servant and
			 contractor workforce;
					(2)in light of an aging workforce, it is
			 imperative that the Administration preserve, to the maximum extent
			 possible,
			 both critical technical skills and all knowledge valuable to future
			 mission
			 planning and operation; and
					(3)exercising best practice knowledge
			 management systems within the Administration will benefit the future NASA
			 workforce and help ensure future mission successes.
					(b)Knowledge management
			 systemThe Administrator
			 shall establish an Administration-wide knowledge management system and
			 implement industry-standard best practices for capturing, archiving, and
			 retrieving heritage and future information. The information under this
			 subsection shall be accessible to all Administration employees unless
			 otherwise
			 prohibited because of the classified or sensitive nature of the
			 information.
				(c)ReportNot
			 later than 12 months after the date of enactment of this Act, the
			 Administrator
			 shall submit to the appropriate committees of Congress a report that, at a
			 minimum, includes—
					(1)a description of any
			 actions necessary to create or modify an Administration-wide knowledge
			 management system;
					(2)a plan for implementing
			 the knowledge management system, including employee training and the
			 provision
			 of secure access to information, as required for all personnel working on
			 Administration programs, projects, and research;
					(3)a summary of
			 implementation costs for the knowledge management system; and
					(4)a timeline and progress
			 report for implementation.
					(d)Workforce stabilization
			 and critical skills preservationSection 1105 of the National
			 Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C.
			 18431) is amended by striking 2013 and inserting
			 2016.
				710.Authority to protect
			 certain technical data from public disclosureSection 20131 of title 51, United States
			 Code, is amended—
				(1)in subsection (a)(3), by
			 striking subsection (b) and inserting subsection (b) or
			 (c);
				(2)by redesignating
			 subsection (c) as subsection (d); and
				(3)by inserting after subsection (b) the
			 following:
					
						(c)Authority to withhold
				from public disclosure certain technical data
							(1)In
				generalNotwithstanding any other provision of law, the
				Administrator may withhold from public disclosure any technical
			 data with
				aeronautical or space application in the possession of, or under
			 the control
				of, the Administration, if the data may not be exported lawfully
			 outside the
				United States without an approval, authorization, or license under
			 the Export
				Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) or the
			 Arms Export
				Control Act (22 U.S.C. 2751 et seq.).
							(2)Definition of technical
				dataIn this subsection, the term technical data
				means any blueprints, drawings, photographs, plans, instructions,
			 computer
				software, or documentation, or other technical information that can
			 be used, or
				be adapted for use, to design, develop, engineer, produce,
			 manufacture,
				assemble, operate, repair, test, maintain, overhaul, modify, or
			 reproduce any
				aeronautical or space items, including subsystems, components, or
			 parts
				therefor, or technology concerning such items.
							(3)FOIA exemption
				3This subsection shall be considered a statute described in
				section 552(b)(3) of title 5.
							(4)Report
				repealNotwithstanding any other provision of law, the
				Administration is not required to compile or submit the annual
			 audit on export
				controls compliance under section 126 of the National Aeronautics
			 and Space
				Administration Authorization Act of 2000 (114 Stat.
				1585).
							.
				
	December 10, 2014Reported with an amendment